KPMG ALLIANZ LIFE VARIABLE ACCOUNT B of ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Financial Statements December 31, 2011 (With Report of Independent Registered Public Accounting Firm Thereon) KPMG KPMG LLP 4200 Wells Fargo Center 90 South Seventh Street Minneapolis, MN 55402 Report of Independent Registered Public Accounting Firm The Board of Directors of Allianz Life Insurance Company of North America and Contract Owners of Allianz Life Variable Account B: We have audited the accompanying statements of assets and liabilities of the sub-accounts of Allianz Life Variable Account B (the Variable Account) as of December 31, 2011, and the related statements of operations for the year or period then ended, the statements of changes in net assets for each of the years or periods in the two-year period then ended, and the financial highlights for each of the periods presented.These financial statements and financial highlights are the responsibility of the Variable Account's management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Investment securities held in custody for the benefit of the Variable Account were confirmed to us by the transfer agents of the underlying mutual funds.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the sub-accounts of Allianz Life Variable Account B as of December 31, 2011, the results of their operations, the changes in their net assets, and the financial highlights for each of the periods stated above, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Minneapolis, Minnesota March 23, 2012 KPMG LLP is a Delaware limited partnership, the U.S. member firm of KPMG International Cooperative (“KPMG International”), a Swiss entity. ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) Alger American Capital Appreciation Portfolio Alger American LargeCap Growth Portfolio Alger American MidCap Growth Portfolio Alger American SmallCap Growth Portfolio AZL Allianz AGIC Opportunity Fund AZL Balanced Index Strategy Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period 39 10 - - 5 - Total Contract Owners' Equity Investment Shares 35 68 12 Investments at Cost See accompanying notes to financial statements(Continued) 3 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period 1 - 11 79 14 21 Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements(Continued) 4 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) AZL Franklin Small Cap Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Growth Fund AZL Fusion Moderate Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period 27 - 66 - 5 - Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements(Continued) 5 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) AZL Gateway Fund AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - 28 11 Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements(Continued) 6 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) AZL J.P.Morgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period 11 19 14 - - Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements(Continued) 7 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) AZL Morgan Stanley Mid Cap Growth fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period 6 - - 74 68 - Total Contract Owners' Equity Investment Shares 18 25 Investments at Cost See accompanying notes to financial statements(Continued) 8 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund BlackRock Global Allocations V.I. Fund Columbia Variable Portfolio – Select Smaller-Cap Value Fund Columbia Variable Portfolio – Seligman Global Technology Fund Davis VA Financial Portfolio Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - 1 - 43 12 4 Total Contract Owners' Equity Investment Shares 46 Investments at Cost See accompanying notes to financial statements(Continued) 9 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) Davis VA Real Estate Portfolio Davis VA Value Portfolio Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - 16 - - Total Contract Owners' Equity Investment Shares 75 Investments at Cost See accompanying notes to financial statements(Continued) 10 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Rising Dividends Securities Fund Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements(Continued) 11 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund Invesco V.I. Capital Appreciation Fund Invesco V.I. Core Equity Fund Invesco V.I. International Growth Fund Invesco Van Kampen LIT Capital Growth Portfolio Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - 3 - 1 4 Total Contract Owners' Equity Investment Shares 80 21 48 Investments at Cost See accompanying notes to financial statements(Continued) 12 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) Invesco Van Kampen LIT Growth & Income Portfolio Jennison Portfolio JPMIT International Equity Fund JPMorgan Insurance Trust U.S. Equity Portfolio Mutual Global Discovery Securities Fund Mutual Shares Securities Fund Assets: Investments at Net Asset Value $- Total Assets - Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - Contract Owners' Equity: Contracts in Accumulation Period - Contracts in Annuity Payment Period 22 - Total Contract Owners' Equity $- Investment Shares 14 14 14 - Investments at Cost $- See accompanying notes to financial statements(Continued) 13 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) Oppenheimer Global Securities Fund/VA Oppenheimer High Income Fund/VA Oppenheimer Main Street Fund/VA PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Commodity RealReturn Strategy Portfolio Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - 54 14 - Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements(Continued) 14 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio Assets: Investments at Net Asset Value Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period - - 2 - 28 78 Total Contract Owners' Equity Investment Shares Investments at Cost See accompanying notes to financial statements 15 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Seligman Small-Cap Value Portfolio SP International Growth Portfolio Templeton Foreign Securities Fund Assets: Investments at Net Asset Value $- Total Assets - Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - Total Liabilities - Net Assets: - Contract Owners' Equity: Contracts in Accumulation Period - Contracts in Annuity Payment Period - - - Total Contract Owners' Equity $- Investment Shares - Investments at Cost $- See accompanying notes to financial statements 16 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Assets and Liabilities December 31, 2011 (In thousands) Templeton Global Bond Securities Fund Templeton Growth Securities Fund Total All Funds Assets: Investments at Net Asset Value $ 19,327,383 Total Assets Liabilities: Accrued Mortality and Expense Risk and Administrative Charges - - - Total Liabilities - - - Net Assets: Contract Owners' Equity: Contracts in Accumulation Period Contracts in Annuity Payment Period Total Contract Owners' Equity $ 19,327,383 Investment Shares Investments at Cost $ 19,287,476 See accompanying notes to financial statements(Continued) 17 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) Alger American Capital Appreciation Portfolio Alger American LargeCap Growth Portfolio Alger American MidCap Growth Portfolio Alger American SmallCap Growth Portfolio AZL Allianz AGIC Opportunity Fund AZL Balanced Index Strategy Fund Investment Income: Dividends Reinvested in Fund Shares $2 $- $- Expenses: Mortality and Expense Risk Charges 29 48 58 9 Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net 40 84 Realized Gains (Losses) on Investments, Net 40 84 Net Change in Unrealized Appreciation (Depreciation) on Investments 87 58 Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 2 Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 18 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund Investment Income: Dividends Reinvested in Fund Shares $- Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 19 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) AZL Franklin Small Cap Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Growth Fund AZL Fusion Moderate Fund Investment Income: Dividends Reinvested in Fund Shares Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net 34 Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 20 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) AZL Gateway Fund AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund Investment Income: Dividends Reinvested in Fund Shares $- Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - 54 - Realized Gains (Losses) on Sales of Investments, Net 97 Realized Gains (Losses) on Investments, Net 97 Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 21 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) AZL J.P.Morgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund Investment Income: Dividends Reinvested in Fund Shares $- Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - - - 14 - Realized Gains (Losses) on Sales of Investments, Net - Realized Gains (Losses) on Investments, Net 14 Net Change in Unrealized Appreciation (Depreciation) on Investments - Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 14 Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 22 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) AZL Morgan Stanley Mid Cap Growth fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 (A) (A) Investment Income: Dividends Reinvested in Fund Shares $1 $2 Expenses: Mortality and Expense Risk Charges - - Investment Income (Loss),Net 1 2 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net - Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 23 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund BlackRock Global Allocations V.I. Fund Columbia Variable Portfolio – Select Smaller-Cap Value Fund Columbia Variable Portfolio – Seligman Global Technology Fund Davis VA Financial Portfolio (C) Investment Income: Dividends Reinvested in Fund Shares $- $- Expenses: Mortality and Expense Risk Charges 22 Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 24 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) Davis VA Real Estate Portfolio Davis VA Value Portfolio Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund (A) (A) Investment Income: Dividends Reinvested in Fund Shares $9 Expenses: Mortality and Expense Risk Charges 12 95 Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - 32 86 - - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net 15 Net Change in Unrealized Appreciation (Depreciation) on Investments 67 Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 50 Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 25 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Rising Dividends Securities Fund Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Investment Income: Dividends Reinvested in Fund Shares $- Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 26 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund Invesco V.I. Capital Appreciation Fund Invesco V.I. Core Equity Fund Invesco V.I. International Growth Fund Invesco Van Kampen LIT Capital Growth Portfolio Investment Income: Dividends Reinvested in Fund Shares $5 $- Expenses: Mortality and Expense Risk Charges 62 44 17 31 Investment Income (Loss),Net 2 Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net 70 81 Realized Gains (Losses) on Investments, Net 70 81 Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 27 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) Invesco Van Kampen LIT Growth & Income Portfolio Jennison Portfolio JPMIT International Equity Fund JPMorgan Insurance Trust U.S. Equity Portfolio Mutual Global Discovery Securities Fund Mutual Shares Securities Fund (E) Investment Income: Dividends Reinvested in Fund Shares $3 $- $3 $3 Expenses: Mortality and Expense Risk Charges 5 3 4 Investment Income (Loss),Net - Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net 21 15 30 Realized Gains (Losses) on Investments, Net 21 15 30 Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 18 Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 28 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) Oppenheimer Global Securities Fund/VA Oppenheimer High Income Fund/VA Oppenheimer Main Street Fund/VA PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Commodity RealReturn Strategy Portfolio Investment Income: Dividends Reinvested in Fund Shares Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments 52 Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 29 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio (D) Investment Income: Dividends Reinvested in Fund Shares Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - - - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 30 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Seligman Small-Cap Value Portfolio SP International Growth Portfolio Templeton Foreign Securities Fund (D) (B) Investment Income: Dividends Reinvested in Fund Shares $- Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations See accompanying notes to financial statements(Continued) 31 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Operations For the year ended December 31, 2011 (In thousands) Templeton Global Bond Securities Fund Templeton Growth Securities Fund Total All Funds Investment Income: Dividends Reinvested in Fund Shares Expenses: Mortality and Expense Risk Charges Investment Income (Loss),Net Realized Gains (Losses) and Unrealized Appreciation (Depreciation) on Investments: Realized Capital Gain Distributions on Funds - Realized Gains (Losses) on Sales of Investments, Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Total Realized Gains (Losses) & Changes in Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations (A) Period from January 21, 2011 (fund commencement) to December 31, 2011 (B) Period from January 1, 2011 through March 11, 2011 (fund termination) (C) Period from March 11, 2011 (fund commencement) through December 31, 2011 (D) Period from May 2, 2011 (fund commencement) through December 31, 2011 (E) Period from January 1, 2011 through September 16, 2011 (fund termination) See accompanying notes to financial statements 32 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Alger American Capital Appreciation Portfolio Alger American LargeCap Growth Portfolio Alger American MidCap Growth Portfolio Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 40 Net Change in Unrealized Appreciation (Depreciation) on Investments 87 58 Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments - Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Recapture) - Contract Maintenance Charge Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets 95 Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 33 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Alger American SmallCap Growth Portfolio AZL Allianz AGIC Growth Fund AZL Allianz AGIC Opportunity Fund 2010 (H) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net 84 7 - 97 Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments - - - Transfers Between Funds - - Surrenders and Terminations - Rescissions - - - Bonus (Recapture) - - - 10 19 32 Contract Maintenance Charge - Rider charge - - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets 72 - 97 Net Assets at Beginning of Period - Net Assets at End of Period $- $- See accompanying notes to financial statements(Continued) 34 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Allianz Global Investors Select Fund AZL Balanced Index Strategy Fund AZL BlackRock Capital Appreciation Fund 2010 (H) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Recapture) - 73 Contract Maintenance Charge - - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - Net Assets at End of Period $- $- See accompanying notes to financial statements(Continued) 35 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis NY Venture Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 2 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) 62 57 21 29 47 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 36 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Franklin Small Cap Value Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) 54 37 56 88 50 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 37 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 34 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 38 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Fusion Growth Fund AZL Fusion Moderate Fund AZL Gateway Fund 2010 (F) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 97 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) 98 74 Contract Maintenance Charge - Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period - Net Assets at End of Period $ 1,680,438 $ 1,444,737 See accompanying notes to financial statements(Continued) 39 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) 35 24 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 40 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL J.P.Morgan International Opportunities Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) 48 48 88 92 76 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 41 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund 2010 (F) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds 11 Surrenders and Terminations Rescissions Bonus (Recapture) 29 62 29 60 54 16 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period - Net Assets at End of Period See accompanying notes to financial statements(Continued) 42 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 14 79 Net Change in Unrealized Appreciation (Depreciation) on Investments - - Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) 42 42 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 43 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund AZL S&P 500 Index Fund 2011 (A) 2011 (A) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $1 $- $2 $- Realized Gains (Losses) on Investments, Net - - - Net Change in Unrealized Appreciation (Depreciation) on Investments - - Net Increase (Decrease) in Net Assets From Operations - - Contract Transactions-All Products Purchase Payments - - Transfers Between Funds - 30 - Surrenders and Terminations - Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - Increase (Decrease) in Net Assets - - Net Assets at Beginning of Period - Net Assets at End of Period $- $- See accompanying notes to financial statements(Continued) 44 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 AZL Small Cap Stock Index Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments 48 Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Recapture) - - 94 87 82 Contract Maintenance Charge Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 45 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) AZL Turner Quantitative Small Cap Growth Fund BlackRock Global Allocations V.I. Fund Columbia Variable Portfolio – Select Smaller-Cap Value Fund 2011 (B) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments 34 - Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Recapture) 25 12 - - Contract Maintenance Charge - Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - - Net Assets at End of Period $ 1,694,578 $ 1,183,647 $- See accompanying notes to financial statements(Continued) 46 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Columbia Variable Portfolio – Seligman Global Technology Fund Davis VA Financial Portfolio Davis VA Real Estate Portfolio Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $2 Realized Gains (Losses) on Investments, Net 19 92 Net Change in Unrealized Appreciation (Depreciation) on Investments 67 Net Increase (Decrease) in Net Assets From Operations 47 Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations Rescissions - Bonus (Recapture) - - 9 12 - - Contract Maintenance Charge - - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets 16 47 Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 47 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Davis VA Value Portfolio Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio 2011 (A) 2011 (A) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- $- Realized Gains (Losses) on Investments, Net 15 - - Net Change in Unrealized Appreciation (Depreciation) on Investments - - Net Increase (Decrease) in Net Assets From Operations - - Contract Transactions-All Products Purchase Payments 42 - - Transfers Between Funds - - Surrenders and Terminations - - Rescissions - - Bonus (Recapture) - 6 89 - - Contract Maintenance Charge - - - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - - Increase (Decrease) in Net Assets - - Net Assets at Beginning of Period - Net Assets at End of Period $- $- See accompanying notes to financial statements(Continued) 48 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) 11 4 Contract Maintenance Charge Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 49 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Rising Dividends Securities Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Recapture) 25 5 Contract Maintenance Charge Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 50 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments 65 Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Recapture) 3 - 14 49 75 Contract Maintenance Charge Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 51 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Franklin U.S. Government Fund Franklin Zero Coupon Fund 2010 Invesco V.I. Capital Appreciation Fund 2010 (I) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments - - - Transfers Between Funds - Surrenders and Terminations - Rescissions - - - Bonus (Recapture) - 20 - - Contract Maintenance Charge - Rider charge - - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - Net Assets at End of Period $- $- See accompanying notes to financial statements(Continued) 52 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Invesco V.I. Core Equity Fund Invesco V.I. International Growth Fund Invesco Van Kampen LIT Capital Growth Portfolio Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $2 $7 Realized Gains (Losses) on Investments, Net 70 10 52 81 16 Net Change in Unrealized Appreciation (Depreciation) on Investments 73 Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments - Transfers Between Funds Surrenders and Terminations Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets 22 Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 53 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Invesco Van Kampen LIT Growth & Income Portfolio Jennison Portfolio JPMIT International Equity Fund 2010 (F) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net 21 1 15 11 Net Change in Unrealized Appreciation (Depreciation) on Investments 49 1 Net Increase (Decrease) in Net Assets From Operations 43 9 Contract Transactions-All Products Purchase Payments - - 21 17 - - Transfers Between Funds - - Surrenders and Terminations Rescissions - Bonus (Recapture) - - - 1 - - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period - Net Assets at End of Period See accompanying notes to financial statements(Continued) 54 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) JPMorgan Insurance Trust U.S. Equity Portfolio Mutual Global Discovery Securities Fund Mutual Shares Securities Fund 2011 (E) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 30 25 Net Change in Unrealized Appreciation (Depreciation) on Investments 10 Net Increase (Decrease) in Net Assets From Operations 33 Contract Transactions-All Products Purchase Payments - - Transfers Between Funds Surrenders and Terminations Rescissions - - Bonus (Recapture) - - 75 97 Contract Maintenance Charge - - Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period $- See accompanying notes to financial statements(Continued) 55 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) OpCap Mid Cap Portfolio Oppenheimer Global Securities Fund/VA Oppenheimer High Income Fund/VA 2010 (G) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments - 28 29 47 Transfers Between Funds - Surrenders and Terminations - Rescissions - - - Bonus (Recapture) - 32 2 - 1 Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - Net Assets at End of Period $- $- See accompanying notes to financial statements(Continued) 56 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Oppenheimer Main Street Fund/VA PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio 2010 (F) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net 10 Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments 88 Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) - 2 16 2 Contract Maintenance Charge - Rider charge - - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period - Net Assets at End of Period See accompanying notes to financial statements(Continued) 57 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) PIMCO VIT Commodity RealReturn Strategy Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio 2011 (C) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Recapture) 97 98 - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - - Net Assets at End of Period $- See accompanying notes to financial statements(Continued) 58 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) PIMCO VIT Global Bond Portfolio PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) 91 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period See accompanying notes to financial statements(Continued) 59 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio 2011 (C) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments - Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Recapture) - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - - Net Assets at End of Period $ 1,105,286 $- See accompanying notes to financial statements(Continued) 60 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Seligman Small-Cap Value Portfolio SP International Growth Portfolio SP Strategic Partners Focused Growth Portfolio 2011 (D) 2010 (G) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - 53 Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments 23 2 40 - 7 Transfers Between Funds - Surrenders and Terminations - Rescissions - Bonus (Recapture) - 2 - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - Net Assets at End of Period $- $- $- See accompanying notes to financial statements(Continued) 61 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Templeton Foreign Securities Fund Templeton Global Asset Allocation Fund Templeton Global Bond Securities Fund 2010 (G) Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net $- Realized Gains (Losses) on Investments, Net - Net Change in Unrealized Appreciation (Depreciation) on Investments - Net Increase (Decrease) in Net Assets From Operations - Contract Transactions-All Products Purchase Payments - - Transfers Between Funds - Surrenders and Terminations - Rescissions - - Bonus (Recapture) - 9 - - Contract Maintenance Charge - Rider charge - Net Increase (Decrease) in Net Assets Resulting From Contract Transactions - Increase (Decrease) in Net Assets - Net Assets at Beginning of Period - Net Assets at End of Period $- $- See accompanying notes to financial statements(Continued) 62 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Statements of Changes in Net Assets For the year ended December 31, 2011 and 2010 (In thousands) Templeton Growth Securities Fund Total All Funds Increase (Decrease) in Net Assets: Operations: Investment Income (Loss),Net Realized Gains (Losses) on Investments, Net Net Change in Unrealized Appreciation (Depreciation) on Investments Net Increase (Decrease) in Net Assets From Operations Contract Transactions-All Products Purchase Payments Transfers Between Funds Surrenders and Terminations Rescissions Bonus (Recapture) 64 69 Contract Maintenance Charge Rider charge Net Increase (Decrease) in Net Assets Resulting From Contract Transactions Increase (Decrease) in Net Assets Net Assets at Beginning of Period Net Assets at End of Period $ 18,296,140 (A) Period from January 21, 2011 (fund commencement) to December 31, 2011 (B) Period from March 11, 2011 (fund commencement) through December 31, 2011 (C) Period from May 2, 2011 (fund commencement)through December 31, 2011 (D) Period from January 1, 2011 through March 11, 2011 (fund termination) (E) Period from January 1, 2011 through September 16, 2011 (fund termination) (F) Period from April 30, 2010 (fund commencement) to December 31, 2010 (G) Period from January 1, 2010 through April 30, 2010 (fund termination) (H)Period from January 1, 2010 through October 15, 2010 (fund termination) (I)Period from January 1, 2010 through December 17, 2010 (fund termination) See accompanying notes to financial statements 63 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 1.ORGANIZATION Allianz Life Variable Account B (Variable Account) is a segregated investment account of Allianz Life Insurance Company of North America (Allianz Life) and is registered with the Securities and Exchange Commission as a unit investment trust pursuant to the provisions of the Investment Company Act of 1940 (as amended).The Variable Account was established on May 31, 1985, and commenced operations January 24, 1989.Accordingly, it is an accounting entity wherein all segregated account transactions are reflected. The Variable Account's assets are the property of Allianz Life and are held for the benefit of the owners and other persons entitled to payments under variable annuity contracts issued through the Variable Account and underwritten by Allianz Life.The assets of the Variable Account are equal to the reserves and other liabilities of the Variable Account.These assets are not chargeable with liabilities that arise from any other business Allianz Life may conduct. The Variable Account's sub-accounts are invested, at net asset values, in one or more of the funds listed below in accordance with the selection made by the policy holder. Not all funds listed below are available as investment options for the products, which comprise the Variable Account as some funds have been closed to new money.The investment advisers and specialist managers for each fund are listed in the following table: Fund Investment Adviser Specialist Manager/Adviser Alger American Capital Appreciation Portfolio Fred Alger Management, Inc. N/A Alger American LargeCap Growth Portfolio Fred Alger Management, Inc. N/A Alger American MidCap Growth Portfolio Fred Alger Management, Inc. N/A Alger American SmallCap Growth Portfolio Fred Alger Management, Inc. N/A AZL Allianz AGIC Opportunity Fund * † Allianz Investment Management, LLC Allianz Global Investors Capital AZL Balanced Index Strategy Fund † Allianz Investment Management, LLC BlackRock Investment Management, LLC & BlackRock Financial Management, Inc AZL BlackRock Capital Appreciation Fund * † Allianz Investment Management, LLC BlackRock Capital Management, Inc. AZL Columbia Mid Cap Value Fund * † Allianz Investment Management, LLC Columbia Management Investment Advisors, LLC AZL Columbia Small Cap Value Fund * † Allianz Investment Management, LLC Columbia Management Investment Advisors, LLC AZL Davis NY Venture Fund * † Allianz Investment Management, LLC Davis Selected Advisers, L.P. AZL Dreyfus Equity Growth Fund * † Allianz Investment Management, LLC Dreyfus Corporation AZL Eaton Vance Large Cap Value Fund * † Allianz Investment Management, LLC Eaton Vance Investment Managers AZL Franklin Small Cap Value Fund * † Allianz Investment Management, LLC Franklin Advisory Services, LLC AZL Franklin Templeton Founding Strategy Plus Fund * † Allianz Investment Management, LLC Franklin Advisory Services LLC AZL Fusion Balanced Fund † Allianz Investment Management, LLC Allianz Investment Management, LLC AZL Fusion Conservative Fund † Allianz Investment Management, LLC Allianz Investment Management, LLC AZL Fusion Growth Fund † Allianz Investment Management, LLC Allianz Investment Management, LLC AZL Fusion Moderate Fund † Allianz Investment Management, LLC Allianz Investment Management, LLC AZL Gateway Fund * † Allianz Investment Management, LLC Gateway Investment Advisors, LLC AZL Growth Index Strategy Fund † Allianz Investment Management, LLC BlackRock Investment Management, LLC AZL International Index Fund * † Allianz Investment Management, LLC BlackRock Capital Management, Inc. AZL Invesco Equity and Income Fund * † Allianz Investment Management, LLC Invesco Advisors, Inc. AZL Invesco Growth and Income Fund * † Allianz Investment Management, LLC Invesco Advisors, Inc. AZL Invesco International Equity Fund * † Allianz Investment Management, LLC Invesco Advisors, Inc. AZL JPMorgan International Opportunities Fund * † Allianz Investment Management, LLC J.P. Morgan Investment Management Inc. AZL JPMorgan U.S. Equity Fund * † Allianz Investment Management, LLC J.P. Morgan Investment Management Inc. AZL MFS Investors Trust Fund * † Allianz Investment Management, LLC Massachusetts Financial Services Company AZL Mid Cap Index Fund * † Allianz Investment Management, LLC BlackRock Investment Management, LLC AZL Money Market Fund * † Allianz Investment Management, LLC BlackRock Institutional Management Corporation AZL Morgan Stanley Global Real Estate Fund * † Allianz Investment Management, LLC Morgan Stanley Investment Management Inc. AZL Morgan Stanley Mid Cap Growth Fund * † Allianz Investment Management, LLC Morgan Stanley Investment Management Inc. AZL Russell 1000 Growth Index Fund * † Allianz Investment Management, LLC Allianz Investment Management, LLC AZL Russell 1000 Value Index Fund * † Allianz Investment Management, LLC Allianz Investment Management, LLC AZL S&P 500 Index Fund * † Allianz Investment Management, LLC BlackRock Investment Management, LLC AZL Schroder Emerging Markets Equity Fund CL 1 † Allianz Investment Management, LLC Schroder Investment Management NA Inc. AZL Schroder Emerging Markets Equity Fund CL 2 * † Allianz Investment Management, LLC Schroder Investment Management NA Inc. AZL Small Cap Stock Index Fund * † Allianz Investment Management, LLC BlackRock Investment Management, LLC AZL Turner Quantitative Small Cap Growth Fund * † Allianz Investment Management, LLC Turner Investment Partners, Inc. BlackRock Global Allocations V.I. Fund * BlackRock Investment Management, LLC N/A (Continued) 64 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Fund Investment Adviser Specialist Manager/Adviser Columbia Variable Portfolio-Select Smaller-Cap Value Fund Columbia Management Investment Advisors, LLC N/A Columbia Variable Portfolio-Seligman Global Technology Fund Columbia Management Investment Advisors, LLC N/A Davis VA Financial Portfolio Davis Selected Advisers, L.P. N/A Davis VA Real Estate Portfolio Davis Selected Advisers, L.P. N/A Davis VA Value Portfolio Davis Selected Advisers, L.P. N/A Fidelity VIP FundsManager 50% Portfolio * Fidelity Investments Strategic Advisers, Inc. Fidelity VIP FundsManager 60% Portfolio * Fidelity Investments Strategic Advisers, Inc. Franklin Global Real Estate Securities Fund * Franklin Templeton Institutional, LLC N/A Franklin Growth and Income Securities Fund * Franklin Advisers, Inc. N/A Franklin High Income Securities Fund * Franklin Advisers, Inc. N/A Franklin Income Securities Fund * Franklin Advisers, Inc. N/A Franklin Large Cap Growth Securities Fund * Franklin Advisers, Inc. N/A Franklin Rising Dividends Securities Fund * Franklin Advisory Services, LLC N/A Franklin Small Cap Value Securities Fund * Franklin Advisory Services, LLC N/A Franklin Small-Mid Cap Growth Securities Fund * Franklin Advisers, Inc. N/A Franklin Templeton VIP Founding Funds Allocation Fund * Franklin Templeton Services, LLC N/A Franklin U.S. Government Fund * Franklin Advisers, Inc. N/A Invesco V.I. Capital Appreciation Fund Invesco Advisors, Inc. N/A Invesco V.I. Core Equity Fund Invesco Advisors, Inc. N/A Invesco V.I. International Growth Fund Invesco Advisors, Inc. N/A Invesco Van Kampen LIT Capital Growth Portfolio* Van Kampen Asset Management, Inc. Invesco Advisors, Inc. Invesco Van Kampen LIT Growth & Income Portfolio Van Kampen Asset Management, Inc. Invesco Advisors, Inc. Jennison Portfolio Prudential Investments, LLC Jennison Associates LLC JPMIT International Equity Fund J.P. Morgan Asset Management N/A JPMorgan Insurance Trust U.S. Equity Portfolio J.P. Morgan Asset Management N/A Mutual Shares Securities Fund * Franklin Mutual Advisers, LLC N/A Oppenheimer Global Securities Fund/VA OppenheimerFunds, Inc. N/A Oppenheimer High Income Fund/VA OppenheimerFunds, Inc. N/A Oppenheimer Main Street Fund/VA OppenheimerFunds, Inc. N/A PIMCO EqS Pathfinder Portfolio * † Pacific Investment Management Company LLC N/A PIMCO VIT All Asset Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT CommodityRealReturn Strategy Portfolio† Pacific Investment Management Company LLC N/A PIMCO VIT Emerging Markets Bond Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT Global Advantage Strategy Bond Portfolio Pacific Investment Management Company LLC N/A PIMCO VIT Global Bond Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT Global Multi-Asset Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT High Yield Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT Real Return Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT Total Return Portfolio † Pacific Investment Management Company LLC N/A PIMCO VIT Unconstrained Bond Portfolio † Pacific Investment Management Company LLC N/A SP International Growth Portfolio * Prudential Investments, LLC Jennison Associates LLC Templeton Foreign Securities Fund * Franklin Advisers, Inc. N/A Templeton Global Bond Securities Fund * Franklin Advisers, Inc. N/A Templeton Growth Securities Fund * Franklin Advisers, Inc. N/A *Fund contains share classes which assess 12b-1 fees. † The investment adviser of this fund is an affiliate of Allianz Life and is paid an investment management fee by the fund. (Continued) 65 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 2. SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Recently Issued Accounting Pronouncements In May 2011, the FASB amended guidance within the Fair Value Measurements and Disclosures Topic of the Codification. The amendments clarify FASB’s intent about the application of existing fair value measurement and disclosure information. For example, the application of the highest and best use and valuation premise concepts may not be used for measuring the fair value of financial instruments. The concepts may still be applied to nonfinancial assets and non financial liabilities. The amendments also include new disclosure requirements. For example, all transfers between Level 1 and Level 2 must be disclosed. Previously, only significant transfers required disclosure. The guidance is effective for interim and annual periods beginning on or after December 15, 2011. The Variable Account does not expect the guidance to have a material financial impact on the Financial Statements. In January 2010, Financial Accounting Standards Board (FASB) updated guidance within the Fair Value Measurements and Disclosures Topic of the Codification. The guidance requires additional disclosures for the transfers in and out of Level 1 and Level 2 fair value measurements as well as more detailed disclosures regarding purchases, sales, issuances, and settlements in the rollforward of Level 3 fair values. The guidance also clarifies existing disclosures and suggests that an entity should provide fair value measurement disclosures for each class of assets and liabilities. A class is often a subset of assets or liabilities within a line item in the statement of financial position. An entity needs to use judgment in determining the appropriate classes of assets and liabilities. An entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. Those disclosures are required for fair value measurements that fall in either Level 2 or Level 3. The guidance is effective for fiscal years beginning after December 15, 2009, except for the gross presentation of the Level 3 rollforward, which is required for annual reporting periods beginning after December 15, 2010. The Variable Account adopted this guidance as of December 31, 2010, except for the gross presentation of the Level 3 rollforward which was adopted as of January 1, 2011.There was no financial impact on the Financial Statements as it relates to disclosures only. Investments Investments of the Variable Account are valued each day the markets are open at fair value using net asset values provided by the investment advisers of the funds after the 4 PM Eastern market close. The Fair Value Measurements and Disclosures topic of the FASB Accounting Standards Codification (ASC 820) establishes a fair value hierarchy that prioritizes the inputs used in the valuation techniques to measure fair value. Level1 –Unadjusted quoted prices for identical assets or liabilities in active markets that the Variable Account has the ability to access at the measurement date. Level2 – Valuations derived from techniques that utilize observable inputs, other than quoted prices included in Level1, which are observable for the asset or liability either directly or indirectly, such as: (a)Quoted prices for similar assets or liabilities in active markets. (b)Quoted prices for identical or similar assets or liabilities in markets that are not active. (c)Inputs other than quoted prices that are observable. (d)Inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level3 – Valuations derived from techniques in which the significant inputs are unobservable. Level3 fair values reflect the Variable Account’s own assumptions about the assumptions that market participants would use in pricing the asset or liability (including assumptions about risk). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.As of December 31, 2011, all of the Variable Account’s investments are in funds for which quoted prices are available in an active market.Therefore, all investments have been categorized as Level 1. There were no transfers in and out of Level 1 and Level 2 fair value measurements. The characterization of the underlying securities held by the funds in accordance with the Fair Value Measurements and Disclosures topic of the FASB ASC differs from the characterization of an investment in the fund. Realized gains on investments include realized gain distributions received from the respective funds and gains on the sale of fund shares as determined by the average cost method.Realized gain distributions are reinvested in the respective funds. Dividend distributions received from the funds are reinvested in additional shares of the funds and are recorded as income to the Variable Account on the ex-dividend date. Two Fixed Account investment options are available to deferred annuity contract owners.A Flexible Fixed Option is available to Allianz Valuemark II and III, Allianz Valuemark IV, Allianz Rewards, and Allianz Alterity deferred annuity contract owners. Fixed Period Accounts are available to Allianz High Five and Allianz High Five Bonus contract owners. These accounts are comprised of equity and fixed income investments, which are part of the general assets of Allianz Life.The liabilities of the Fixed Accounts, including the guaranteed minimum rate of return on the Fixed Account of 3%, are part of the general obligations of Allianz Life and are not included in the Variable Account. Certain of the sub-accounts invest in Investment Options that invest in various forms of fixed income securities, including mortgage backed securities. These types of securities may present a variety of potential risks, including credit risk, extension and prepayment risk, and interest rate risk. Recently, certain types of mortgage backed securities, such as structured investment vehicles (SIVs), subprime mortgage backed bonds, and commercial paper backed by mortgage backed securities have experienced losses as a result of defaults on underlying mortgages and a lack of liquidity. These securities have also been subject to price declines resulting from lack of a trading market for the securities. As a result (Continued) 66 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 of the lack of liquidity, it is possible that certain securities may become more difficult to value. It is possible that these types of securities may continue to experience price declines as a result of defaults and lack of liquidity. Available investment options, including the date the investment option became available for each product, as of December 31, 2011, are listed in the following table: Fund Allianz Alterity Allianz Connections Allianz Charter Allianz Charter II Allianz Custom Income Allianz Dimensions Allianz Elite Allianz High Five Alger American Capital Appreciation Portfolio 2/1/2000 N/A 1/26/2001 N/A N/A N/A N/A N/A Alger American LargeCap Growth Portfolio 2/1/2000 N/A 1/26/2001 N/A N/A N/A N/A N/A Alger American MidCap Growth Portfolio 2/1/2000 N/A 1/26/2001 N/A N/A 3/5/2001 N/A N/A Alger American SmallCap Growth Portfolio 2/1/2000 N/A 1/26/2001 N/A N/A 3/5/2001 N/A N/A AZL Allianz AGIC Opportunity Fund 5/1/2002 11/12/2007 5/1/2002 5/1/2003 N/A N/A 9/30/2006 10/25/2002 AZL Balanced Index Strategy Fund 10/23/2009 10/23/2009 N/A N/A 10/23/2009 N/A 10/23/2009 10/23/2009 AZL BlackRock Capital Appreciation Fund 5/2/2005 10/5/2007 10/23/2009 10/23/2009 N/A 10/23/2009 9/30/2006 5/2/2005 AZL Columbia Mid Cap Value Fund 5/1/2006 11/12/2007 N/A N/A N/A N/A 9/30/2006 5/1/2006 AZL Columbia Small Cap Value Fund 5/3/2004 11/12/2007 5/1/2007 5/3/2004 N/A 5/1/2007 9/30/2006 5/3/2004 AZL Davis NY Venture Fund 11/5/2001 11/12/2007 11/5/2001 5/1/2003 5/1/2007 11/5/2001 9/30/2006 10/25/2002 AZL Dreyfus Equity Growth Fund 11/5/2001 11/12/2007 11/5/2001 5/1/2003 5/1/2007 11/5/2001 9/30/2006 10/25/2002 AZL Eaton Vance Large Cap Value Fund 5/1/2001 11/12/2007 5/1/2001 5/1/2003 N/A 5/1/2001 9/30/2006 10/25/2002 AZL Franklin Small Cap Value Fund 5/1/2003 11/12/2007 N/A 5/1/2003 1/6/2006 N/A 9/30/2006 5/1/2003 AZL Franklin Templeton Founding Strategy Plus Fund 10/23/2009 10/23/2009 N/A N/A N/A N/A N/A N/A AZL Fusion Balanced Fund 5/2/2005 11/12/2007 N/A N/A 1/6/2006 N/A 9/30/2006 5/2/2005 AZL Fusion Conservative Fund 10/23/2009 10/23/2009 N/A N/A N/A N/A N/A N/A AZL Fusion Growth Fund 5/2/2005 11/12/2007 N/A N/A 1/6/2006 N/A 9/30/2006 5/2/2005 AZL Fusion Moderate Fund 5/2/2005 11/12/2007 N/A N/A 1/6/2006 N/A 9/30/2006 5/2/2005 AZL Gateway Fund 4/30/2010 4/30/2010 N/A N/A N/A N/A N/A N/A AZL Growth Index Strategy Fund 10/23/2009 10/23/2009 N/A N/A 10/23/2009 N/A 10/23/2009 10/23/2009 AZL International Index Fund 10/23/2009 10/23/2009 N/A N/A N/A N/A 10/23/2009 10/23/2009 AZL Invesco Equity and Income Fund 5/3/2004 11/12/2007 N/A 5/3/2004 1/6/2006 N/A 9/30/2006 5/3/2004 AZL Invesco Growth and Income Fund 5/1/2001 11/12/2007 5/1/2001 5/1/2003 1/6/2006 5/1/2001 9/30/2006 10/25/2002 AZL Invesco International Equity Fund 5/1/2002 11/12/2007 5/1/2002 5/1/2003 5/1/2007 10/23/2009 9/30/2006 10/25/2002 AZL J.P.Morgan International Opportunities Fund 5/1/2003 11/12/2007 N/A 5/1/2003 1/6/2006 N/A 9/30/2006 5/1/2003 AZL JPMorgan U.S. Equity Fund 5/3/2004 11/12/2007 10/23/2009 5/3/2004 N/A 10/23/2009 9/30/2006 5/3/2004 AZL MFS Investors Trust Fund 5/2/2005 11/12/2007 5/1/2007 5/1/2007 N/A N/A 9/30/2006 5/2/2005 AZL Mid Cap Index Fund 4/30/2010 4/30/2010 N/A N/A 4/30/2010 N/A 4/30/2010 4/30/2010 AZL Money Market Fund 2/1/2000 11/12/2007 11/5/2001 5/1/2003 1/6/2006 3/5/2001 9/30/2006 10/25/2002 AZL Morgan Stanley Global Real Estate Fund 5/1/2006 11/12/2007 N/A N/A 5/1/2007 N/A 9/30/2006 5/1/2006 AZL Morgan Stanley Mid Cap Growth fund 5/1/2001 11/12/2007 5/1/2001 5/1/2003 N/A 5/1/2001 9/30/2006 10/25/2002 AZL Russell 1000 Growth Index Fund N/A N/A N/A N/A N/A N/A N/A N/A AZL Russell 1000 Value Index Fund N/A N/A N/A N/A N/A N/A N/A N/A AZL S&P 500 Index Fund 5/1/2007 11/12/2007 5/1/2007 5/1/2007 10/23/2009 5/1/2007 5/1/2007 5/1/2007 AZL Schroder Emerging Markets Equity Fund CL 1 N/A N/A N/A N/A N/A N/A N/A N/A AZL Schroder Emerging Markets Equity Fund CL 2 5/1/2006 11/12/2007 5/1/2007 5/1/2007 N/A 5/1/2007 9/30/2006 5/1/2006 AZL Small Cap Stock Index Fund 5/1/2007 11/12/2007 5/1/2007 5/1/2007 N/A N/A 5/1/2007 5/1/2007 AZL Turner Quantitative Small Cap Growth Fund 5/2/2005 11/12/2007 N/A N/A N/A N/A 9/30/2006 5/2/2005 BlackRock Global Allocations V.I. Fund 5/1/2008 5/1/2008 N/A N/A N/A N/A N/A 5/1/2008 Columbia Variable Portfolio – Select Smaller-Cap Value Fund 3/11/2011 N/A 3/11/2011 3/11/2011 N/A 3/11/2011 N/A 3/11/2011 Columbia Variable Portfolio – Seligman Global Technology Fund 2/1/2000 N/A 1/26/2001 N/A N/A 3/5/2001 N/A N/A (Continued) 67 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Fund Allianz Alterity Allianz Connections Allianz Charter Allianz Charter II Allianz Custom Income Allianz Dimensions Allianz Elite Allianz High Five Davis VA Financial Portfolio 2/1/2000 11/12/2007 1/26/2001 5/1/2003 N/A 3/5/2001 9/30/2006 10/25/2002 Davis VA Real Estate Portfolio 2/1/2000 N/A 1/26/2001 N/A N/A 3/5/2001 N/A N/A Davis VA Value Portfolio 2/1/2000 N/A 1/26/2001 5/1/2003 N/A 3/5/2001 N/A 10/25/2002 Fidelity VIP FundsManager 50% Portfolio 5/2/2011 1/21/2011 N/A N/A N/A N/A N/A N/A Fidelity VIP FundsManager 60% Portfolio 5/2/2011 1/21/2011 N/A N/A N/A N/A N/A N/A Franklin Global Real Estate Securities Fund 11/5/2001 N/A 1/6/1999 5/1/2003 N/A 11/5/2001 N/A 10/25/2002 Franklin Growth and Income Securities Fund 2/1/2000 N/A 1/6/1999 5/1/2003 N/A 3/5/2001 9/30/2006 10/25/2002 Franklin High Income Securities Fund 11/5/2001 11/12/2007 1/6/1999 5/1/2003 N/A 11/5/2001 9/30/2006 10/25/2002 Franklin Income Securities Fund 10/1/2003 11/12/2007 5/1/2003 10/1/2003 1/6/2006 5/1/2003 9/30/2006 5/1/2003 Franklin Large Cap Growth Securities Fund 11/5/2001 N/A 1/6/1999 5/1/2003 N/A 11/5/2001 9/30/2006 10/25/2002 Franklin Rising Dividends Securities Fund 2/1/2000 N/A 1/6/1999 5/1/2003 N/A 3/5/2001 N/A 10/25/2002 Franklin Small Cap Value Securities Fund 11/5/2001 N/A 1/6/1999 5/1/2003 N/A 11/5/2001 N/A 10/25/2002 Franklin Small-Mid Cap Growth Securities Fund 2/1/2000 N/A 1/6/1999 5/1/2003 N/A 3/5/2001 N/A 10/25/2002 Franklin Templeton VIP Founding Funds Allocation Fund 9/21/2007 11/12/2007 N/A N/A 9/21/2007 N/A 9/21/2007 9/21/2007 Franklin U.S. Government Fund 2/1/2000 11/12/2007 1/6/1999 5/1/2003 1/6/2006 3/5/2001 9/30/2006 10/25/2002 Invesco V.I. Capital Appreciation Fund 2/1/2000 N/A 1/26/2001 N/A N/A 3/5/2001 N/A N/A Invesco V.I. Core Equity Fund 5/1/2006 N/A 5/1/2006 N/A N/A 5/1/2006 N/A N/A Invesco V.I. International Growth Fund 2/1/2000 N/A 1/26/2001 N/A N/A 3/5/2001 N/A N/A Invesco Van Kampen LIT Capital Growth Portfolio 5/1/2001 N/A 5/1/2001 N/A N/A 5/1/2001 N/A N/A Invesco Van Kampen LIT Growth & Income Portfolio 2/1/2000 N/A 1/26/2001 N/A N/A N/A N/A N/A Jennison Portfolio 4/30/2010 N/A 4/30/2010 4/30/2010 N/A 4/30/2010 N/A 4/30/2010 JPMIT International Equity Fund 4/24/2009 N/A 4/24/2009 N/A N/A N/A N/A N/A JPMorgan Insurance Trust U.S. Equity Portfolio 4/24/2009 N/A 4/24/2009 N/A N/A N/A N/A N/A Mutual Shares Securities Fund 2/1/2000 11/12/2007 1/6/1999 5/1/2003 1/6/2006 3/5/2001 9/30/2006 10/25/2002 Oppenheimer Global Securities Fund/VA 2/1/2000 N/A 1/26/2001 5/1/2003 N/A 3/5/2001 N/A 10/25/2002 Oppenheimer High Income Fund/VA 2/1/2000 N/A 1/26/2001 5/1/2003 N/A 3/5/2001 N/A 10/25/2002 Oppenheimer Main Street Fund/VA 2/1/2000 N/A 1/26/2001 5/1/2003 N/A 3/5/2001 N/A 10/25/2002 PIMCO EqS Pathfinder Portfolio 4/30/2010 4/30/2010 4/30/2010 4/30/2010 4/30/2010 4/30/2010 4/30/2010 4/30/2010 PIMCO VIT All Asset Portfolio 5/3/2004 11/12/2007 N/A 5/3/2004 1/6/2006 N/A 9/30/2006 5/3/2004 PIMCO VIT CommodityRealReturn Strategy Portfolio 5/2/2005 11/12/2007 N/A N/A N/A N/A 9/30/2006 5/2/2005 PIMCO VIT Emerging Markets Bond Portfolio 5/2/2005 11/12/2007 N/A N/A N/A N/A 9/30/2006 5/2/2005 PIMCO VIT Global Advantage Strategy Bond Portfolio 5/2/2011 5/2/2011 N/A N/A N/A N/A N/A N/A PIMCO VIT Global Bond Portfolio 5/2/2005 11/12/2007 N/A N/A N/A N/A 9/30/2006 5/2/2005 PIMCO VIT Global Multi-Asset Portfolio 10/23/2009 10/23/2009 N/A N/A N/A N/A N/A N/A PIMCO VIT High Yield Portfolio 2/1/2000 11/12/2007 1/26/2001 5/1/2003 1/6/2006 3/5/2001 9/30/2006 10/25/2002 PIMCO VIT Real Return Portfolio 5/1/2003 11/12/2007 N/A 5/1/2003 1/6/2006 N/A 9/30/2006 5/1/2003 PIMCO VIT Total Return Portfolio 2/1/2000 11/12/2007 1/26/2001 5/1/2003 1/6/2006 3/5/2001 9/30/2006 10/25/2002 PIMCO VIT Unconstrained Bond Portfolio 5/2/2011 5/2/2011 N/A N/A N/A N/A N/A N/A SP International Growth Portfolio 12/15/2000 N/A 12/15/2000 5/1/2003 N/A 3/5/2001 N/A 10/25/2002 Templeton Foreign Securities Fund 10/1/2003 N/A 5/1/2003 10/1/2003 1/6/2006 5/1/2003 9/30/2006 5/1/2003 Templeton Global Bond Securities Fund 5/1/2007 11/12/2007 1/6/1999 N/A 5/1/2007 N/A 5/1/2007 5/1/2007 Templeton Growth Securities Fund 10/1/2003 11/12/2007 5/1/2003 10/1/2003 5/1/2007 5/1/2003 9/30/2006 5/1/2003 (Continued) 68 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Fund Allianz High Five Bonus Allianz High Five L Allianz Retirement Pro Allianz Rewards Allianz Valuemark II & III Allianz Valuemark IV Allianz Valuemark Income Plus Allianz Vision Alger American Capital Appreciation Portfolio N/A N/A N/A 5/5/2000 11/11/1999 11/11/1999 11/11/1999 N/A Alger American LargeCap Growth Portfolio N/A N/A N/A 5/5/2000 11/11/1999 11/11/1999 11/11/1999 N/A Alger American MidCap Growth Portfolio N/A N/A N/A 5/5/2000 N/A N/A N/A N/A Alger American SmallCap Growth Portfolio N/A N/A N/A 5/5/2000 N/A N/A N/A N/A AZL Allianz AGIC Opportunity Fund 5/3/2004 5/2/2005 1/21/2011 5/1/2002 5/1/2002 5/1/2002 5/1/2002 5/1/2007 AZL Balanced Index Strategy Fund 10/23/2009 10/23/2009 N/A 10/23/2009 10/23/2009 10/23/2009 N/A 10/23/2009 AZL BlackRock Capital Appreciation Fund 5/2/2005 5/2/2005 1/21/2011 5/2/2005 5/2/2005 5/2/2005 5/2/2005 5/1/2007 AZL Columbia Mid Cap Value Fund 5/15/2006 5/1/2006 1/21/2011 5/1/2006 5/1/2006 5/1/2006 N/A 5/1/2007 AZL Columbia Small Cap Value Fund 5/3/2004 5/2/2005 1/21/2011 5/3/2004 5/3/2004 5/3/2004 5/3/2004 5/1/2007 AZL Davis NY Venture Fund 5/3/2004 5/2/2005 1/21/2011 11/5/2001 11/5/2001 11/5/2001 11/5/2001 5/1/2007 AZL Dreyfus Equity Growth Fund 5/3/2004 5/2/2005 1/21/2011 11/5/2001 11/5/2001 11/5/2001 11/5/2001 5/1/2007 AZL Eaton Vance Large Cap Value Fund 5/3/2004 5/2/2005 1/21/2011 5/1/2001 5/1/2001 5/1/2001 5/1/2001 5/1/2007 AZL Franklin Small Cap Value Fund 5/3/2004 5/2/2005 1/21/2011 5/1/2003 5/1/2003 5/1/2003 5/1/2003 5/1/2007 AZL Franklin Templeton Founding Strategy Plus Fund N/A N/A 1/21/2011 10/23/2009 N/A N/A N/A 10/23/2009 AZL Fusion Balanced Fund 5/2/2005 5/2/2005 1/21/2011 5/2/2005 5/2/2005 5/2/2005 5/2/2005 5/1/2007 AZL Fusion Conservative Fund N/A N/A 1/21/2011 10/23/2009 N/A N/A N/A 10/23/2009 AZL Fusion Growth Fund 5/2/2005 5/2/2005 1/21/2011 5/2/2005 5/2/2005 5/2/2005 5/2/2005 5/1/2007 AZL Fusion Moderate Fund 5/2/2005 5/2/2005 1/21/2011 5/2/2005 5/2/2005 5/2/2005 5/2/2005 5/1/2007 AZL Gateway Fund N/A N/A 1/21/2011 5/2/2011 N/A N/A N/A 4/30/2010 AZL Growth Index Strategy Fund 10/23/2009 10/23/2009 N/A 10/23/2009 10/23/2009 10/23/2009 N/A 10/23/2009 AZL International Index Fund 10/23/2009 10/23/2009 1/21/2011 10/23/2009 10/23/2009 10/23/2009 N/A 10/23/2009 AZL Invesco Equity and Income Fund 5/3/2004 5/2/2005 1/21/2011 5/3/2004 5/3/2004 5/3/2004 5/3/2004 5/1/2007 AZL Invesco Growth and Income Fund 5/3/2004 5/2/2005 1/21/2011 5/1/2001 5/1/2001 5/1/2001 5/1/2001 5/1/2007 AZL Invesco International Equity Fund 5/3/2004 5/2/2005 1/21/2011 5/1/2002 5/1/2002 5/1/2002 5/1/2002 5/1/2007 AZL J.P.Morgan International Opportunities Fund 5/3/2004 5/2/2005 1/21/2011 5/1/2003 5/1/2003 5/1/2003 5/1/2003 5/1/2007 AZL JPMorgan U.S. Equity Fund 5/3/2004 5/2/2005 1/21/2011 5/3/2004 5/3/2004 5/3/2004 5/3/2004 5/1/2007 AZL MFS Investors Trust Fund 5/2/2005 5/2/2005 1/21/2011 5/2/2005 5/2/2005 5/2/2005 5/2/2005 5/1/2007 AZL Mid Cap Index Fund 4/30/2010 4/30/2010 1/21/2011 4/30/2010 4/30/2010 4/30/2010 N/A 4/30/2010 AZL Money Market Fund 5/3/2004 5/2/2005 1/21/2011 5/5/2000 11/5/2001 11/5/2001 11/5/2001 5/1/2007 AZL Morgan Stanley Global Real Estate Fund 5/15/2006 5/1/2006 1/21/2011 5/1/2006 5/1/2006 5/1/2006 N/A 5/1/2007 AZL Morgan Stanley Mid Cap Growth fund 5/3/2004 5/2/2005 1/21/2011 5/1/2001 5/1/2001 5/1/2001 5/1/2001 5/1/2007 AZL Russell 1000 Growth Index Fund N/A N/A 1/21/2011 N/A N/A N/A N/A N/A AZL Russell 1000 Value Index Fund N/A N/A 1/21/2011 N/A N/A N/A N/A N/A AZL S&P 500 Index Fund 5/1/2007 5/1/2007 N/A 5/1/2007 5/1/2007 5/1/2007 5/1/2007 5/1/2007 AZL Schroder Emerging Markets Equity Fund CL 1 N/A N/A N/A N/A 5/1/2007 5/1/2007 5/1/2007 N/A AZL Schroder Emerging Markets Equity Fund CL 2 5/15/2006 5/1/2006 1/21/2011 5/1/2006 5/1/2006 5/1/2006 N/A 5/1/2007 AZL Small Cap Stock Index Fund 5/1/2007 5/1/2007 1/21/2011 5/1/2007 5/1/2007 5/1/2007 5/1/2007 5/1/2007 AZL Turner Quantitative Small Cap Growth Fund 5/2/2005 5/2/2005 1/21/2011 5/2/2005 5/2/2005 5/2/2005 5/2/2005 5/1/2007 BlackRock Global Allocations V.I. Fund 5/1/2008 5/1/2008 1/21/2011 5/1/2008 5/1/2008 5/1/2008 N/A 5/1/2008 Columbia Variable Portfolio – Select Smaller-Cap Value Fund N/A N/A N/A 3/11/2011 3/11/2011 3/11/2011 3/11/2011 N/A Columbia Variable Portfolio – Seligman Global Technology Fund N/A N/A N/A 5/5/2000 N/A N/A N/A N/A (Continued) 69 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Fund Allianz High Five Bonus Allianz High Five L Allianz Retirement Pro Allianz Rewards Allianz Valuemark II & III Allianz Valuemark IV Allianz Valuemark Income Plus Allianz Vision Davis VA Financial Portfolio 5/3/2004 5/2/2005 N/A 5/5/2000 5/1/2002 5/1/2002 5/1/2002 5/1/2007 Davis VA Real Estate Portfolio N/A N/A N/A 5/5/2000 N/A N/A N/A N/A Davis VA Value Portfolio N/A N/A N/A 5/5/2000 5/1/2002 5/1/2002 5/1/2002 N/A Fidelity VIP FundsManager 50% Portfolio N/A N/A N/A 5/2/2011 N/A N/A N/A 1/21/2011 Fidelity VIP FundsManager 60% Portfolio N/A N/A N/A 5/2/2011 N/A N/A N/A 1/21/2011 Franklin Global Real Estate Securities Fund 5/3/2004 5/2/2005 N/A 11/5/2001 1/24/1989 2/3/1997 7/1/1994 N/A Franklin Growth and Income Securities Fund 5/3/2004 5/2/2005 N/A 5/5/2000 1/24/1989 2/3/1997 7/1/1994 N/A Franklin High Income Fund 5/3/2004 5/2/2005 1/21/2011 11/5/2001 1/24/1989 2/3/1997 5/1/1999 5/1/2007 Franklin Income Securities Fund 5/3/2004 5/2/2005 1/21/2011 9/1/2003 5/1/2003 10/1/2003 5/1/2003 5/1/2007 Franklin Large Cap Growth Securities Fund 5/3/2004 5/2/2005 N/A 11/5/2001 5/1/1996 2/3/1997 5/1/1996 N/A Franklin Rising Dividends Securities Fund 5/3/2004 5/2/2005 N/A 5/5/2000 1/27/1992 2/3/1997 7/1/1994 N/A Franklin Small Cap Value Securities Fund 5/3/2004 N/A N/A 11/5/2001 5/1/1998 5/1/1998 5/1/1998 N/A Franklin Small-Mid Cap Growth Securities Fund 5/3/2004 5/2/2005 N/A 5/5/2000 11/1/1995 2/3/1997 11/1/1995 N/A Franklin Templeton VIP Founding Funds Allocation Fund 9/21/2007 9/21/2007 1/21/2011 9/21/2007 9/21/2007 9/21/2007 N/A 9/21/2007 Franklin U.S. Government Fund 5/3/2004 5/2/2005 1/21/2011 5/5/2000 3/14/1989 2/3/1997 9/1/1994 5/1/2007 Invesco V.I. Capital Appreciation Fund N/A N/A N/A 5/5/2000 5/1/2006 5/1/2006 5/1/2006 N/A Invesco V.I. Core Equity Fund N/A N/A N/A 5/1/2006 N/A N/A N/A N/A Invesco V.I. International Growth Fund N/A N/A N/A 5/5/2000 N/A N/A N/A N/A Invesco Van Kampen LIT Capital Growth Portfolio N/A N/A N/A 5/1/2001 5/1/2001 5/1/2001 5/1/2001 N/A Invesco Van Kampen LIT Growth & Income Portfolio N/A N/A N/A 5/5/2000 N/A N/A N/A N/A Jennison Portfolio 4/30/2010 4/30/2010 N/A 4/30/2010 4/30/2010 4/30/2010 4/30/2010 N/A JPMIT International Equity Fund N/A N/A N/A 4/24/2009 N/A N/A N/A N/A JPMorgan Insurance Trust U.S. Equity Portfolio N/A N/A N/A 4/24/2009 N/A N/A N/A N/A Mutual Shares Securities Fund 5/3/2004 5/2/2005 1/21/2011 5/5/2000 11/8/1996 2/3/1997 11/8/1996 5/1/2007 Oppenheimer Global Securities Fund/VA N/A N/A N/A 5/5/2000 5/1/2002 5/1/2002 5/1/2002 N/A Oppenheimer High Income Fund/VA 5/3/2004 5/2/2005 N/A 5/5/2000 5/1/2002 5/1/2002 5/1/2002 N/A Oppenheimer Main Street Fund/VA N/A N/A N/A 5/5/2000 5/1/2002 5/1/2002 5/1/2002 N/A PIMCO EqS Pathfinder Portfolio 4/30/2010 4/30/2010 1/21/2011 4/30/2010 4/30/2010 4/30/2010 4/30/2010 4/30/2010 PIMCO VIT All Asset Portfolio 5/3/2004 5/2/2005 1/21/2011 5/3/2004 5/3/2004 5/3/2004 5/3/2004 5/1/2007 PIMCO VIT CommodityRealReturn Strategy Portfolio 5/2/2005 5/2/2005 1/21/2011 5/2/2005 5/2/2005 5/2/2005 5/2/2005 5/1/2007 PIMCO VIT Emerging Markets Bond Portfolio 5/2/2005 5/2/2005 1/21/2011 5/2/2005 5/2/2005 5/2/2005 5/2/2005 5/1/2007 PIMCO VIT Global Advantage Strategy Bond Portfolio N/A N/A N/A 5/2/2011 N/A N/A N/A 5/2/2011 PIMCO VIT Global Bond Portfolio 5/2/2005 5/2/2005 1/21/2011 5/2/2005 5/2/2005 5/2/2005 5/2/2005 5/1/2007 PIMCO VIT Global Multi-Asset Portfolio N/A N/A 1/21/2011 10/23/2009 N/A N/A N/A 10/23/2009 PIMCO VIT High Yield Portfolio 5/3/2004 5/2/2005 1/21/2011 5/5/2000 11/5/2001 11/5/2001 11/5/2001 5/1/2007 PIMCO VIT Real Return Portfolio 5/3/2004 5/2/2005 1/21/2011 5/1/2003 5/1/2003 5/1/2003 5/1/2003 5/1/2007 PIMCO VIT Total Return Portfolio 5/3/2004 5/2/2005 1/21/2011 5/5/2000 11/5/2001 11/5/2001 11/5/2001 5/1/2007 PIMCO VIT Unconstrained Bond Portfolio N/A N/A 5/2/2011 5/2/2011 N/A N/A N/A 5/2/2011 SP International Growth Portfolio 5/3/2004 5/2/2005 N/A 12/15/2000 12/15/2000 12/15/2000 5/1/2001 N/A Templeton Foreign Securities Fund 5/3/2004 5/2/2005 N/A 9/1/2003 5/1/2003 10/1/2003 5/1/2003 N/A Templeton Global Bond Securities Fund 5/1/2007 5/1/2007 1/21/2011 5/1/2007 1/24/1989 2/3/1997 9/1/1994 5/1/2007 Templeton Growth Securities Fund 5/3/2004 5/2/2005 1/21/2011 9/1/2003 5/1/2003 10/1/2003 5/1/2003 5/1/2007 (Continued) 70 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 During the years ended December 31, 2011 and 2010, several funds changed their name as summarized with the effective date of the change in the following table: Current Fund Name Prior Fund Name Effective Date AZL Growth Index Strategy Fund AZL Moderate Index Strategy Fund April 30, 2010 AZL Invesco International Equity Fund AZL AIM International Equity Fund April 30, 2010 Invesco V.I. Capital Appreciation Fund AIM V.I. Capital Appreciation Fund April 30, 2010 Invesco V.I. Core Equity Fund AIM V.I. Core Equity Fund April 30, 2010 Invesco V.I. International Growth Fund AIM V.I. International Growth Fund April 30, 2010 AZL Morgan Stanley Global Real Estate Fund AZL Van Kampen Global Real Estate Fund July 16, 2010 AZL Morgan Stanley International Equity Fund AZL Van Kampen International Equity Fund July 16, 2010 AZL Morgan Stanley Mid Cap Growth Fund AZL Van Kampen Mid Cap Growth Fund July 16, 2010 AZL Allianz AGIC Growth Fund AZLOCC Growth Fund July 16, 2010 AZLAllianz AGIC Opportunity Fund AZL OCC Opportunity Fund July 16, 2010 Invesco Van Kampen LIT Capital Growth Portfolio Van Kampen LIT Capital Growth Portfolio July 16, 2010 AZL Invesco Equity and Income Fund AZL Van Kampen Equity and Income Fund May 2, 2011 AZL Invesco Growth and Income Fund AZL Van Kampen Growth and Income Fund May 2, 2011 AZL JPMorgan International Opportunities Fund AZL Morgan Stanley International Equity Fund May 2, 2011 Columbia Variable Portfolio – Seligman Global Technology Fund Seligman Global Technology Portfolio July 22, 2011 Columbia Variable Portfolio – Select Smaller-Cap Value Fund Seligman Variable Portfolio – Smaller-Cap Value Fund July 22, 2011 During the years ended December 31, 2011 and 2010, the following funds were closed to new money: Fund Date Closed AZL Allianz Global Investors Select Fund April 30, 2010 Franklin Zero Coupon Fund 2010 April 30, 2010 Mutual Global Discovery Securities Fund December 17, 2010 AZL Allianz AGIC Opportunity Fund AGI Capital February 18, 2011 AZL BlackRock Capital Appreciation Fund BlackRock February 18, 2011 AZL Columbia Mid Cap Value Fund Columbia Management February 18, 2011 AZL Columbia Small Cap Value Fund Columbia Management February 18, 2011 AZL Davis NY Venture Fund Davis Advisors February 18, 2011 AZL Dreyfus Equity Growth Fund Dreyfus Funds February 18, 2011 AZL Eaton Vance Large Cap Value Fund Eaton Vance February 18, 2011 AZL Franklin Small Cap Value Fund Franklin Templeton February 18, 2011 AZL Fusion Growth Fund AZL February 18, 2011 AZL International Index Fund February 18, 2011 AZL Invesco International Equity Fund February 18, 2011 AZL JPMorgan U.S. Equity Fund February 18, 2011 AZL MFS Investors Trust Fund February 18, 2011 AZL Mid Cap Index Fund February 18, 2011 AZL Morgan Stanley Global Real Estate Fund February 18, 2011 AZL Morgan Stanley International Equity Fund February 18, 2011 AZL Morgan Stanley Mid Cap Growth Fund February 18, 2011 AZL S&P 500 Index Fund February 18, 2011 AZL Schroder Emerging Markets Equity Fund February 18, 2011 AZL Small Cap Stock Index Fund February 18, 2011 AZL Turner Quantitative Small Cap Growth Fund February 18, 2011 AZL Van Kampen Growth and Income Fund February 18, 2011 (Continued) 71 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Fund Date Closed Davis VA Financial Portfolio February 18, 2011 Davis VA Value Portfolio February 18, 2011 Franklin Global Real Estate Securities Fund February 18, 2011 Franklin Growth and Income Securities Fund February 18, 2011 Franklin Large Cap Growth Securities Fund February 18, 2011 Franklin Rising Dividends Securities Fund February 18, 2011 Franklin Small Cap Value Securities Fund February 18, 2011 Franklin Small-Mid Cap Growth Securities Fund February 18, 2011 Franklin Templeton VIP Founding Funds Allocation Fund February 18, 2011 Jennison Portfolio February 18, 2011 Mutual Global Discovery Securities Fund February 18, 2011 Mutual Shares Securities Fund February 18, 2011 Oppenheimer Global Securities Fund/VA February 18, 2011 Oppenheimer High Income Fund/VA February 18, 2011 Oppenheimer Main Street Fund/VA February 18, 2011 PIMCO EqS Pathfinder Portfolio February 18, 2011 PIMCO VIT CommodityRealReturn Strategy Portfolio February 18, 2011 Seligman Small-Cap Value Portfolio February 18, 2011 SP International Growth Portfolio February 18, 2011 Templeton Foreign Securities Fund February 18, 2011 Templeton Growth Securities Fund February 18, 2011 PIMCO VIT Emerging Markets Bond Portfolio May 2, 2011 PIMCO VIT Global Bond Portfolio (Unhedged) May 2, 2011 Franklin High Income Securities Fund May 2, 2011 During the years ended December 31, 2011 and 2010, the following funds were added as available options: Fund Date Opened AZL Gateway Fund April 30, 2010 AZL Mid Cap Index Fund April 30, 2010 Jennison Portfolio April 30, 2010 PIMCO EqS Pathfinder Portfolio April 30, 2010 AZL Russel 1000 Growth Index Fund January 21, 2011 AZLRussel 1000 Value Index Fund January 21, 2011 Fidelity VIP FundsManager 50% Portfolio January 21, 2011 Fidelity VIP FundsManager 60% Portfolio January 21, 2011 Seligman Variable Portfolio – Smaller-Cap Value Fund March 11, 2011 PIMCO Global Advantage Strategy Portfolio May 2, 2011 PIMCO VIT Unconstrained Bond Portfolio May 2, 2011 (Continued) 72 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 During the years ended December 31, 2011 and 2010, several funds were merged or replaced. The fund names and effective date of the mergers or replacements are summarized in the following table: Closed Fund Receiving Fund Date Merged OpCap Mid Cap Portfolio AZL Mid Cap Index Fund April 30, 2010 SP Strategic Partners Focused Growth Portfolio Jennison Portfolio April 30, 2010 Templeton Global Asset Allocation Fund AZL Money Market Fund April 30, 2010 AZL Allianz Global Investors Select Fund AZL Balanced Index Strategy Fund October 15, 2010 AZL Allianz AGIC Growth Fund AZL BlackRock Capital Appreciation Fund October 15, 2010 Franklin Zero Coupon 2010 fund AZL Money Market Fund December 17, 2010 Seligman Small-Cap Value Portfolio Seligman Variable Portfolio – Smaller-Cap Value Fund March 11, 2011 Mutual Global Discovery Securities Fund PIMCO EqS Pathfinder Portfolio September 16, 2011 Contracts in Annuity Payment Period Annuity reserves are computed for currently payable contracts according to the 1983 and 2000 Individual Annuity Mortality Tables using an assumed investment return (AIR) equal to the AIR of the specific contracts, either 3%, 5%, or 7%.Charges to annuity reserves for mortality and risk expense are reimbursed to Allianz Life if the reserves required are less than originally estimated.If additional reserves are required, Allianz Life reimburses the account. Bonus A bonus is awarded to the contract owner of the Allianz Rewards, Allianz High Five Bonus and Allianz Vision Bonus products at the time the Variable Account receive a purchase payment. The bonus paid is based on the following schedule: Net Purchase Payment Allianz Rewards Allianz High Five Bonus Allianz Vision Bonus $0 to $24,999 4% 3% 6% $25,000 to $99,000 5% 4% 6% $100,000 to $999,999 6% 5% 6% $1,000,000 to $4,999,999 7% 6% 6% $5,000,000 or more 8% 7% 6% The bonus is vested over three years; therefore, if the contract owner surrenders the contract before the full vesting period, a portion of the bonus can be recaptured by Allianz Life. The accumulated gain/loss on the bonus is 100% vested as it is earned. The vesting rates are presented in the following schedule: Months Following Purchase Payment Allianz Rewards Allianz High Five Bonus Allianz Vision Bonus 0 to 12 0% 0% 0% 13 to 24 35% 35% 35% 25 to 36 70% 70% 70% 37+ 100% 100% 100% (Continued) 73 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Expenses All Mortality and Expense Risk (M&E) charges and administrative charges are annualized rates that are calculated and assessed daily as a percentage of each Investment Option’s net asset value. The M&E charge and administrative charge for Allianz Alterity can be summarized as follows: The Allianz Alterity Contract was launched in January 2000 and sales were discontinued in July 2010. The most recently offered Allianz Alterity Base Contract provided a Traditional Guaranteed Minimum Death Benefit (Traditional GMDB), where the death benefit is the greater of current contract value or total purchase payments adjusted for partial withdrawals. An owner could instead select either the Enhanced Guaranteed Minimum Death Benefit (Enhanced GMDB), or the Earnings Protection Guaranteed Minimum Death Benefit (Earnings Protection GMDB). Under the Enhanced GMDB, the death benefit is the current contract value or the greater of: a) the highest contract anniversary value, or (b) total purchase payments adjusted for partial withdrawals increased annually by 3%. Under the Earnings Protection GMDB, the death benefit is the current contract value or the greater of: a) total purchase payments adjusted for partial withdrawals, or b) contract value plus an additional amount based on the owner’s age and the lesser of total purchase payments or contract value. The most recently offered Allianz Alterity Contract also provided an optional PRIME Plus Benefit, which included a Guaranteed Minimum Income Benefit (GMIB) and a Guaranteed Partial Withdrawal Benefit (GPWB). The PRIME Plus Benefit provided a guaranteed minimum fixed income stream and was designed for owners who wanted flexibility in the way they access income. The guaranteed income is based on the greater of: (a) current contract value, (b) the highest contract anniversary value, or (c) total purchase payments adjusted for partial withdrawals increased annually by 7%. There are also two older versions of the Allianz Alterity Contract that are no longer offered for sale. The May 2003 Contract was replaced by the most recently offered Contract in May 2007. The May 2003 Contracts offered a choice of either the Traditional PRIME Benefit (where the guaranteed value is based on total purchase payments adjusted for partial withdrawals) or the Enhanced PRIME Benefit (where the guaranteed values are based on the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by 3% or 7%). Both PRIME Benefits included a GMIB and a GPWB. The Original Contract was first offered in January 2000 and was replaced by the May 2003 Contract. The Original Contract automatically provided a Traditional GMIB (where the guaranteed value is based on total purchase payments adjusted for partial withdrawals), or owners could select the optional Enhanced GMIB for an additional charge (where the guaranteed values are based on the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by 5%). Charges during the Accumulation Phase (includes 0.15% of administrative charge) are as follows: Most Recently Offered Base Contract without a PRIME Benefit Most Recently Offered Contract with the PRIME Plus Benefit Traditional GMDB 1.50% 2.20% Earnings Protection GMDB 1.80% 2.45% Enhanced GMDB 1.80% 2.40% Original Contract (which includes the Traditional GMIB) Original Contract with Enhanced GMIB May 2003 Contract without a PRIME Benefit May 2003 Contract with the Traditional PRIME Benefit May 2003 Contract with the Enhanced PRIME Benefit Traditional GMDB 1.40% 1.70% 1.50% 1.70% 2.20% Earnings Protection GMDB 1.60% 1.90% 1.80% 2.00% 2.45% Enhanced GMDB 1.70% 1.90% 1.80% 1.95% 2.40% The charges during the Annuity Phase if the owner takes variable annuity payments are 1.50% for the most recently offered Allianz Alterity Contract and the May 2003 Contract and 1.40% for the Original Contract. The M&E charge and administrative charge for Allianz Rewards can be summarized as follows: The Allianz Rewards Contract was launched in May 2000 and sales were discontinued in May 2010. The most recently offered Allianz Rewards Base Contract automatically provided a bonus of 4% to 8% on each purchase payment received before age 81. The bonus is subject to a three-year vesting schedule. The most recently offered Allianz Rewards Base Contract provided a Traditional GMDB, where the death benefit is the greater of current contract value or total purchase payments adjusted for partial withdrawals. An owner could instead select the Enhanced GMDB), the death benefit is the current contract value or the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by 3%. The most recently offered Allianz Rewards Contract also provided an optional PRIME Plus Benefit, which included a GMIB and a GPWB.The PRIME Plus Benefit provided a guaranteed minimum fixed income stream and was designed for owners who wanted flexibility in the way they access income. The guaranteed income is based on the greater of: (a) current contract value, (b) the highest contract anniversary value, or (c) total purchase payments adjusted for partial withdrawals increased annually by 7%. There are also three older versions of the Allianz Rewards Contract. The Original Contract was first offered in May 2000. The primary difference between the Original Contract and the most recently offered Contract is the M&E charge for the Original Contract, without any optional benefits, is lower than the most recently offered Contract.The Original Contract also offered a choice of either the Traditional PRIME Benefit (where the guaranteed value is based on total purchase payments adjusted for partial withdrawals) or Enhanced PRIME Benefit (where the guaranteed values are based on the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by 3% or 7%). Both PRIME Benefits included a GMIB and a GPWB. The September 2002 Contract without any optional benefits had the same M&E charge as the Original Contract, but the September 2002 Contract only offered an Enhanced GMIB for an additional charge (where the guaranteed values are based on the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by 5%), but did not offer a PRIME Benefit. The May 2003 Contract (Continued) 74 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 replaced both the Original Contract and the September 2002 Contract. The May 2003 Contract also offered a choice of either the Traditional PRIME Benefit or Enhanced PRIME Benefit that were available on the Original Contract, but the charge for these features was higher than for the Original Contract. Charges during the Accumulation Phase (includes 0.15% of administrative charge) are as follows: May 2003 Contract without a PRIME Benefit May 2003 Contract with the Traditional PRIME Benefit May 2003 Contract with the Enhanced PRIME Benefit Most recently offered Base Contract Most recently offered Contract with the PRIME Plus Benefit Traditional GMDB 1.70% 1.90% 2.40% 1.70% 2.40% Enhanced GMDB 2.00% 2.15% 2.60% 2.00% 2.60% Original Contract without a PRIME Benefit Original Contract with the Traditional PRIME Benefit Original Contract with the Enhanced PRIME Benefit September 2002 Contract without the GMIB September 2002 Contract with the Enhanced GMIB Traditional GMDB 1.65% 1.85% 2.35% 1.65% 1.95% Enhanced GMDB 1.85% 2.05% 2.55% 1.95% 2.15% The charges during the Annuity Phase if the owner takes variable annuity payments are 1.70% for the most recently offered Allianz Rewards Contract and the May 2003 Contract; and the charges are 1.65% for the Original Contract and the September 2002 Contract. The M&E charge and administrative charge for Allianz Charter can be summarized as follows: Allianz Charter was launched in January 1999 and sales were discontinued in May 2003. The Allianz Charter contract automatically provided a Traditional GMDB where the death benefit is based on the greater of contract value or total purchase payments less partial withdrawals. For an additional charge, the owner could instead select the optional Enhanced GMDB where the death benefit is the current contract value or the greater of: a) total purchase payments less partial withdrawals, or b) the highest contract anniversary value. Charges during the Accumulation and Annuity Phases (includes a 0.15% administrative charge) are as follows: Charges during the Accumulation Phase Charges during the Annuity Phase if the owner takes variable annuity payments Traditional GMDB 1.15% 1.15% Enhanced GMDB 1.35% 1.15% The M&E charge for Allianz Charter II can be summarized as follows: Allianz Charter II was launched in May 2003 and sales were discontinued in May 2005. The Allianz Charter II contract automatically provided a Traditional GMDB where the death benefit is based on the greater of contract value or total purchase payments adjusted for partial withdrawals. For an additional charge, the owner could instead select either the optional Enhanced GMDB, or the optional Earnings Protection GMD). Under the Enhanced GMDB, the death benefit is the current contract value or the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by 3%. Under the Earnings Protection GMDB, the death benefit is the current contract value or the greater of: a) total purchase payments adjusted for partial withdrawals, or b) contract value plus an additional amount based on the owner’s age and the lesser of total purchase payments or contract value. The Allianz Charter II contract also offered a choice of the Traditional PRIME Benefit (where the guaranteed value is based on total purchase payments adjusted for partial withdrawals) or Enhanced PRIME Benefit (where the guaranteed values are based on the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by 3% and 7%). The PRIME Benefits include a GPWB and a GMIB. The PRIME Benefits provide guarantees on future income that can be accessed through partial withdrawals under the GPWB or through annuity payments under the GMIB. M&E charges during the Accumulation Phase are as follows: Contracts without a PRIME Benefit Contracts with the Traditional PRIME Benefit Contracts with the Enhanced PRIME Benefit Traditional GMDB 1.75% 1.95% 2.45% Enhanced GMDB 2.05% 2.20% 2.65% Earnings Protection GMDB 2.05% 2.25% 2.70% The M&E charge during the Annuity Phase if the owner takes variable annuity payments is 1.75%. The M&E charge for Allianz Dimensions can be summarized as follows: Allianz Dimensions was launched in March 2001 and sales were discontinued in May 2002. The Allianz Dimensions contract automatically provided a Return of Principal GMDB where the death benefit is based on the greater of contract value or total purchase payments adjusted for partial withdrawals. In all states except Washington, the owner could instead select either the optional Double Principal GMDB, or the Earnings Protection GMDB for an additional charge. Under the Double Principal GMDB the death benefit is the greater of: a) current contract value, b) the highest contract anniversary value, or c) after the fifth Contract Anniversary, double total purchase payments adjusted for partial withdrawals. Under the Earnings (Continued) 75 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Protection GMDB, the death benefit is the current contract value or the greater of: a) the Return of Principal GMDB, or b) contract value plus an additional amount based on the owner’s age and the lesser of either total purchase payments or contract value less total purchase payments. In the state of Washington, the owner could instead select the optional Enhanced GMDB for an additional charge. Under the Enhanced GMDB, the death benefit is the greater of: a) current contract value, b) the highest contract anniversary value, or c) total purchase payments adjusted for partial withdrawals increased annually by 3%. The Allianz Dimensions contract also automatically included the Guaranteed Value Protection (GVP) through the Guaranteed Principal Protector Benefit (GPP Benefit), or the owner could instead select the Guaranteed Performance Accumulator Benefit (GPA Benefit) that was available under the GVP for an additional charge. However, if the contract was owned by a non-individual or trust, the GVP was not available. The GPP Benefit guaranteed the return of principal adjusted for withdrawals. The GPA Benefit locked in the highest contract value every ten years, with the minimum guarantee of two times the total purchase payments adjusted for partial withdrawals at the 20th Contract Anniversary. M&E charges during the Accumulation Phase are as follows: Return of Principal GMDB Double Principal GMDB Earnings Protection GMDB or the Enhanced GMDB GPP Benefitor no GVP 1.50% 1.80% 1.70% GPA Benefit 1.70% 2.00% 1.90% The M&E charge during the Annuity Phase if the owner takes variable annuity payments is 1.50%. The M&E charge for Allianz Elite can be summarized as follows: Allianz Elite was launched in September of 2006 and sales were discontinued in December 2007. Allianz Elite featured a decreasing M&E charge. The M&E charge decreases 0.05% each year for three years beginning in the third contract year, until it has decreased by a total of 0.15% by the fifth contract year. Allianz Elite also offered the optional Short Withdrawal Charge Option that reduced the withdrawal charge period from seven years to four years. The Short Withdrawal Charge Option carried an additional M&E charge of 0.35% for the first seven contract years. Allianz Elite automatically provided a Traditional GMDB where the death benefit is based on the greater of contract value or total purchase payments adjusted for partial withdrawals. For an additional 0.30% M&E charge, the owner could instead select the optional Enhanced GMDB where the death benefit is the current contract value or the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by 3%. Allianz Elite also offered the optional PRIME Plus Benefit, which carried an additional M&E charge. The PRIME Plus Benefit is the only optional benefit that can be selected after the contract is issued and it includes a GPWB and a GMIB. The PRIME Plus Benefit provides a guaranteed minimum fixed income stream and is designed for owners who want flexibility in the way they access income. The guaranteed income is based on the greater of: (a) current contract value, (b) the highest contract anniversary value, or (c) total purchase payments adjusted for partial withdrawals increased annually by 7%. M&E charges during the Accumulation Phase are as follows: Contracts with no optional benefits Contracts with the Short Withdrawal Charge Option Contracts with the PRIME Plus Benefit* Contracts with Short Withdrawal Charge Option and the PRIME Plus Benefit* Traditional GMDB 1.15% decreasing to 1.00% by the 5th contract year 1.50% decreasing to 1.35% by the 5th contract year and then decreasing to 1.00% by the 8th contract year 1.85% decreasing to 1.70% by the 5th contract year 2.20% decreasing to 2.05% by the 5th contract year and then decreasing to 1.70% by the 8th contract year Enhanced GMDB 1.45% decreasing to 1.30% by the 5th contract year 1.80% decreasing to 1.65% by the 5th contract year and then decreasing to 1.30% by the 8th contract year 2.05% decreasing to 1.90% by the 5th contract year 2.40% decreasing to 2.25% by the 5th contract year and then decreasing to 1.90% by the 8th contractyear *Assumes the PRIME Plus Benefit is selected at contract issue. The M&E charge during the Annuity Phase if the owner takes variable annuity payments is 1.00%. The M&E charge for Allianz Custom Income can be summarized as follows: Allianz Custom Income was launched in January 2006 and sales were discontinued in December 2007. Allianz Custom Income automatically provided a Traditional GMDB for no additional charge where the death benefit is based on the greater of contract value or total purchase payments adjusted for partial withdrawals. Allianz Custom Income also automatically provides the Total Income Package (TIP) of benefits for an additional M&E charge unless the owner elects otherwise at Contract issue. The TIP includes the Increasing Withdrawals Benefit (IWB), the Withdrawals Plus Benefit (WPB), and the Lifetime Income Benefit (LIB). The IWB guarantees a minimum amount of income in the form of partial withdrawals, and the maximum amount that you are able to withdraw can increase each year. The WPB guarantees a minimum amount of lifetime income in the form of partial withdrawals and continued access to Contract Value. The LIB provides lifetime income in the form of Annuity Payments that are guaranteed never to be less than the initial payment made, and the payment amount can increase based on the performance of the Investment Options as frequently as every year. The LIB also provides a Liquidation Value that is available for Excess Withdrawals and/or payment of a death benefit for a limited period of time. (Continued) 76 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 M&E Charges during the Accumulation and Annuity Phase are as follows: For Contracts with the TIP For Contracts without the TIP During the Accumulation Phase 2.20% 1.45% During the Annuity Phase under the LIB 2.20% N/A During the Annuity Phase under Traditional Annuity Payments 1.45% 1.45% The M&E charge for Allianz High Five can be summarized as follows: The Allianz High Five was launched in October 2002 and sales were discontinued in March 2009. The Allianz High Five February 2007 Contract automatically provided a Traditional GMDB where the death benefit is based on the greater of contract value or total purchase payments adjusted for partial withdrawals. For an additional charge, the owner could instead select the optional Enhanced GMDB where the death benefit is the greater of: a) current contract value, b) total purchase payments adjusted for partial withdrawals, or c) the highest contract anniversary value. The February 2007 Contract also automatically provided Living Guarantees unless the owner elected otherwise at Contract issue. The Living Guarantees include the Guaranteed Account Value Benefit (GAV Benefit), the GMIB and the Guaranteed Withdrawal Benefit (GWB). There are no additional fees or charges associated with the Living Guarantees. However, the contract value is monitored daily and systematically transfer amounts between the selected investment options and the Fixed Period Accounts (FPAs) to support the Living Guarantees. Owners that transfer or withdraw contract value from a FPA may have the value of the withdrawal or transfer adjusted based on a formula called a Market Value Adjustment (MVA). The MVA formula compares the interest rates credited at the time of investment, to interest rates being credited when the withdrawal or transfer is made. The amount of any MVA can be either positive or negative, depending on the rates that are currently being credited on the FPAs. The GAV Benefit guarantees that beginning on the fifth contract anniversary, and on each subsequent contract anniversary until the contract ends or the owner takes a Full Annuitization, the contract value will be at least equal to an amount called the GAV from five years ago, reduced by subsequent withdrawals. The GAV is initially equal to the purchase payments received within 90 days of contract issue. The GAV is recalculated on each contract anniversary to equal the greater of: a) the previous GAV adjusted for subsequent purchase payments and partial withdrawals, or b) the current contract value. The GAV Benefit does not provide any protection until the fifth and subsequent contract anniversaries, and does not lock in any investment gains until at least five years after they occur. The GMIB guarantees a minimum level of income through annuity payments after the fifth contract year. The GWB guarantees a minimum level of income through partial withdrawals. There are also three older versions of the Allianz High Five Contract. The Original Contract first became available in September 2002. There are two versions of the Original Contract: one was issued before June 22, 2007 and the other was first offered on or after June 22, 2007. The primary difference between the February 2007 Contract and the Original Contract is the Original Contract had fewer restrictions on the availability of certain features and benefits. The May 2005 Contract was replaced by the February 2007 Contract. The primary difference between the February 2007 Contract and the May 2005 Contract is the M&E charge. M&E charges during the Accumulation Phase are as follows: February 2007 Contract and Original Contract issued on or after June 22, 2007 May 2005 Contract and Original Contract issued before June 22, 2007 Traditional GMDB 1.25% 1.40% Enhanced GMDB 1.45% 1.60% The M&E charges during the Annuity Phase if the owner takes variable annuity payments are 1.25% for the February 2007 Contract and the Original Contract issued on or after June 22, 2007 and are 1.40% for the Original Contract issued before June 22, 2007 and the May 2005 Contract. The M&E charge and administrative charge for Allianz High Five Bonus can be summarized as follows: The Allianz High Five Bonus was launched in April 2004 and sales were discontinued in March 2009. The Allianz High Five Bonus May 2007 Contract automatically provides a bonus of 3% to 7% on each purchase payment received before age 81. The bonus is subject to a three-year vesting schedule. The Allianz High Five Bonus Contracts also automatically provides a Traditional GMDB where the death benefit is based on the greater of contract value or total purchase payments adjusted for partial withdrawals. For an additional charge, the owner could instead elect the optional Enhanced GMDB where the death benefit is the greater of: a) current contract value, b) total purchase payments adjusted for partial withdrawals, or c) the highest contract anniversary value. Allianz High Five Bonus also automatically provides Living Guarantees. The Living Guarantees include the GAV Benefit, the GMIB and the GWB. There are no additional fees or charges associated with the Living Guarantees. However, the contract value is monitored daily and systematically transfer amounts between your selected Investment Options and the FPAs to support the Living Guarantees. Owners that transfer or withdraw contract value from a FPA may have the value of the withdrawal or transfer adjusted based on a formula called a MVA. The MVA formula compares the interest rates credited at the time of investment to interest rates being credited when the withdrawal or transfer is made. The amount of any MVA can be either positive or negative depending on the rates that are currently being credited on the FPAs. The GAV Benefit guarantees that beginning on your fifth contract anniversary, and on each subsequent contract anniversary until the contract ends or you begin receiving annuity payments, your contract value will be at least equal to the GAV from five years ago, reduced by subsequent withdrawals. The GAV is initially equal to the purchase payments received within 90 days of Contract issue. The GAV is recalculated on each Contract Anniversary to equal the greater of: a) the previous GAV adjusted for subsequent purchase payments and partial withdrawals, or b) the current contract value. The GAV Benefit does not provide any protection until the fifth and subsequent contract anniversaries, and does not lock in any (Continued) 77 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 investment gains until at least five years after they occur. The GMIB guarantees a minimum level of income through annuity payments after the fifth contract year. The GWB guarantees a minimum level of income through partial withdrawals. There were also two older versions of the Allianz High Five Bonus Contract. The Original Contract first became available in April 2004 and was replaced in nearly all states by the May 2005 Contract. The May 2005 Contract was replaced by the May 2007 Contract and sales were discontinued in March 2009. The primary difference between the May 2007 Contract and the Original and May 2005 Contracts are the length of the withdrawal charge period. Original and May 2005 Contracts have a ten-year withdrawal charge period and the May 2007 Contract has a nine-year withdrawal charge period. The primary difference between the Original Contract and May 2005 Contract is that Original Contracts have no waiting period on the exercise of the GWB and there are no restrictions on allocations of Purchase Payments to the FPAs. Charges during the Accumulation Phase (includes a 0.15% administrative charge) are as follows: Charges Traditional GMDB 1.70% Enhanced GMDB 1.90% The charges during the Annuity Phase if the owner takes variable annuity payments are 1.70%. The M&E charge for Allianz High Five L can be summarized as follows: The Allianz High Five L was launched in April 2005 and sales were discontinued in March 2009. Allianz High Five L May 2007 Contract automatically provides a Traditional GMDB where the death benefit is based on the greater of contract value or total purchase payments adjusted for partial withdrawals. For an additional charge, the owner could instead elect the optional Enhanced GMDB where the death benefit is the greater of: a) current contract value, b) total purchase payments adjusted for partial withdrawals, or c) the highest contract anniversary value. Allianz High Five L also offered optional Living Guarantees. The Living Guarantees include the GWB and either the Guaranteed Principal Value Benefit (GPV Benefit) or the GAV Benefit. There is no additional fee or charge for the Living Guarantees with the GPV Benefit; however, there is an additional M&E charge for selecting the GAV Benefit. In addition, the contract value is monitored daily and systematically transfer amounts between your selected investment options and the FPAs to support the Living Guarantees. Owners that transfer or withdraw contract value from a FPA may have the value of the withdrawal or transfer adjusted based on a formula called a MVA. The MVA formula compares the interest rates credited at the time of investment to interest rates being credited when the withdrawal or transfer is made. The amount of any MVA can be either positive or negative depending on the rates that are currently being credited on the FPAs. The GPV and GAV Benefits guarantee that beginning on the fifth contract anniversary, and on each subsequent contract anniversary until the contract ends or the owner takes a Full Annuitization, the contract value will be at least equal to an amount called the GPV or GAV from five years ago, reduced by subsequent withdrawals. The GPV and GAV are initially equal to the purchase payments received within 90 days of contract issue. The GPV is recalculated on each contract anniversary to equal the previous GPV adjusted for subsequent Purchase Payments and partial withdrawals. The GAV is recalculated on each contract anniversary to equal the greater of: a) the previous GAV adjusted for subsequent Purchase Payments and partial withdrawals, or b) the current contract value. The GPV and GAV Benefits do not provide any protection until the fifth and subsequent contract anniversaries, and the GAV does not lock in any investment gains until at least five years after they occur. The GWB guarantees a minimum level of income through partial withdrawals. There was also an older version of the Allianz High Five L Contract. The Original Contract first became available in April 2005. The primary difference between the May 2007 Contract and the Original Contract is the length of the withdrawal charge period. The Original Contract had a three-year withdrawal charge period and the May 2007 Contract has a four-year withdrawal charge period. M&E charges during the Accumulation Phase are as follows: Traditional GMDB Enhanced GMDB No Living Guarantees or Living Guarantees with the GPV Benefit 1.65% 1.85% Living Guarantees with the GAV Benefit 1.75% 1.95% The M&E charge during the Annuity Phase if the owner takes variable annuity payments is 1.65%. The M&E charge and administrative charge for Allianz Valuemark II and Allianz Valuemark III can be summarized as follows: Allianz Valuemark II was launched in January 1989 and sales were discontinued in June 1994. Allianz Valuemark III was launched in June 1994 and sales were discontinued in February 1997. The Allianz Valuemark II and Allianz Valuemark III Contracts automatically provided a death benefit of the contract value less any withdrawal charge or contract maintenance charge, or the greater of: a) total purchase payments less partial withdrawals increased by 5% each year, or b) the highest Contract Value from any sixth Contract Anniversary. Charges during the Accumulation Phase and during the Annuity Phase if the owner takes variable annuity payments (includes a 0.15% administrative charge) are 1.40%. (Continued) 78 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 The M&E charge and administrative charge for Allianz Valuemark IV can be summarized as follows: The Allianz Valuemark IV Original Contract was launched in February of 1997 and was replaced by the May 2003 Contract. For Original Contracts that did not have an Enhanced Death Benefit Endorsement (EDB Endorsement), the death benefit was the contract value. Before July 1999, Original Contracts with an EDB Endorsement included Death Benefit Option 1 (DB Option 1). If owners are age 80 or older, the death benefit under DB Option 1 is based on the greater of contract value or purchase payments less withdrawals. If owners are age 79 or younger, the death benefit under DB Option 1 is based on the contract value or the greater of: a) total purchase payments adjusted for partial withdrawals increased annually by 5%, or b) the highest contract value from any sixth contract anniversary. Beginning in July 1999, the owner could instead select Death Benefit Option 2 (DB Option 2). If owners are age 80 or older, the death benefit under DB Option 2 is based on the greater of contract value or purchase payments less withdrawals. If owners are age 79 or younger, the death benefit under DB Option 2 is based on the contract value or the greater of: a) total purchase payments less partial withdrawals, or b) the highest contract anniversary value. Beginning in November 2001, the owner could select for an additional charge the Earnings Protection GMDB where the death benefit is the greater of: a) current contract value, b) total purchase payments adjusted for partial withdrawals, or c) contract value plus an additional amount based on the owner’s age and the lesser of total purchase payments or contract value. The Original Contract also offered a choice of optional GMIBs for an additional charge. The GMIBs provide guaranteed minimum annuity payments during the Annuity Phase. GMIB Option 1 provided a GMIB value of the greater of: a) total purchase payments adjusted for partial withdrawals increased annually by 5%, or b) the highest contract value from any sixth contract anniversary. GMIB Option 2 provided a GMIB value of the greater of: a) total purchase payments adjusted for partial withdrawals, or b) the highest contract anniversary value. The May 2003 Contract was launched in May 2003 and sales were discontinued in May 2007. The May 2003 Contract automatically provided a Traditional GMDB where the death benefit is based on the greater of contract value or total purchase payments adjusted for partial withdrawals. For an additional charge, the owner could instead select either the optional Enhanced GMDB, or the Earnings Protection GMDB. Under the Enhanced GMDB the death benefit is the current contract value or the greater of: a) the highest contract anniversary value, or b) total purchase payments adjusted for partial withdrawals increased annually by 3%. Under the Earnings Protection GMDB the death benefit is the current contract value or the greater of: a) total purchase payments adjusted for partial withdrawals, or b) contract value plus an additional amount based on the owner’s age and the lesser of total purchase payments or contract value. The May 2003 Contract also offered an optional Traditional GMIB for an additional charge where the GMIB value is total purchase payments adjusted for partial withdrawals. Charges during the Accumulation Phase (includes a 0.15% administrative charge) are as follows: Original Contracts without a GMIB Original Contracts with a GMIB May 2003 Contracts without the Traditional GMIB May 2003 Contracts with the Traditional GMIB Without the EDB Endorsement 1.49% 1.79% N/A N/A With DB Option 1 or DB Option 2 1.49% 1.79% N/A N/A Traditional GMDB N/A N/A 1.75% 1.90% Enhanced GMDB N/A N/A 2.05% 2.15% Earnings Protection GMDB 1.59% 1.89% 2.05% 2.20% The charges during the Annuity Phase if the owner takes variable annuity payments under the May 2003 Contract are 1.75%, and under the Original Contract the charges are 1.40%. The M&E charge and administrative charge for Allianz Valuemark Income Plus can be summarized as follows: Allianz Valuemark Income Plus was launched in July 1994 and sales were discontinued in May 2006. The Allianz Valuemark Income Plus was an immediate single payment annuity. The M&E Charges if the owner took variable annuity payments (includes a 0.15% administrative charge) are 1.40%. The M&E charge for Allianz Vision can be summarized as follows: The Allianz Vision Contract was launched in June2007, and included the following optional benefits: Lifetime Plus Benefit, Quarterly Value Death Benefit, Bonus Option and Short Withdrawal Charge Option. In November2007, Lifetime PlusII Benefit and the No Withdrawal Charge Benefit became available. In March2008, Target Date Retirement Benefit became available. In July2008, Lifetime Plus 10 Benefit became available. In January2009, Target Date Retirement Benefit was replaced with Target Date 10 Benefit, Lifetime Plus Benefit was discontinued and the additional M&E charge for Lifetime PlusII and Lifetime Plus 10 Benefits increased. In March2009, all optional benefits were discontinued except Bonus Option, Short Withdrawal Charge Option and Quarterly Value Death Benefit. In August2009, No Withdrawal Charge Option again became available and Investment Protector and Income Protector also became available. Investment Protector and Income Protector have a separate rider charge based on the Target Value or Benefit Base, rather than an additional M&E charge. Allianz Vision Base Contract provides a Traditional Death Benefit or the owner can instead select Quarterly Value Death Benefit for an additional M&E charge, which locks in the highest contract value from any quarterly anniversary. Quarterly Value Death Benefit also requires selection of Investment Protector or Income Protector, for Contracts issued May1, 2010 and after. The Contract also allows the owner to select at issue for an additional M&E charge either: a) Bonus Option that provides a 6% bonus that is subject to a three year vesting schedule and increases the withdrawal charge period from sevenyears to nineyears, b)Short Withdrawal Charge Option that shortens the withdrawal charge period from sevenyears to fouryears, or c) No Withdrawal Charge Option that eliminates the withdrawal charge. The current No Withdrawal Charge Option also requires selection of Investment Protector or Income Protector. The prior No Withdrawal Charge Option that was available before Augustof 2009 required selection of a Target Date Benefit or a Lifetime Benefit. Investment Protector and the Target Date Benefits provide a future guarantee of contract value. Income Protector and the Lifetime Benefits provide lifetime income and continued access to both contract value and a death benefit for a period of time, as opposed to annuity payments that provide higher periodic lifetime income payments but eliminate both contract value and the death benefit. (Continued) 79 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 M&E and Rider Charges during the Accumulation Phase are as follows: Contract Annual Expenses Charges M&E Charges Base contract 1.40% Additional charges for optional benefits: Quarterly Value Death Benefit 0.30% Bonus Option 0.30% Short Withdrawal Charge Option 0.25% No Withdrawal Charge Option 0.35% Target Date 10 Benefit 0.55% Target Date Retirement Benefit 0.40% Lifetime Plus Benefit: Single Lifetime Plus Payments 0.70% Joint Lifetime Plus Payments 0.85% Lifetime Plus II Benefit and Lifetime Plus 10 Benefit (issued 1/26/2009and after): Single Lifetime Plus Payments 0.95% Joint Lifetime Plus Payments 1.10% Lifetime Plus II Benefit and Lifetime Plus 10 Benefit (issued before 1/26/2009): Single Lifetime Plus Payments (1) 0.80% Joint Lifetime Plus Payments (2) 0.95% Rider Charges Investment Protector (08.09) 0.80% Investment Protector (05.11) 0.90% Income Protector: Single Lifetime Plus Payments 1.05% Joint Lifetime Plus Payments 1.20% (1) On the Benefit Date the current M&E charge reduces to 0.70% (2) On the Benefit Date the current M&E charge reduces to 0.85% The M&E charges during the Annuity Phase if the owner takes variable annuity payments are 1.40% for a Contract without the Bonus Option, and 1.70% for a Contract with the Bonus Option. The M&E charge for Allianz Connections can be summarized as follows: The original Allianz Connections was launched in November2007 and sales were discontinued in August2009. The initial version included the optional Lifetime PlusII Benefit and Quarterly Value Death Benefit. In July2008, Short Withdrawal Charge Option, No Withdrawal Charge Option, Target Date Retirement Benefit and Lifetime Plus 10 Benefit became available. In January2009, the Target Date Retirement Benefit was replaced with Target Date 10 Benefit and the additional M&E charge for Lifetime PlusII and Lifetime Plus 10 Benefits increased. In March2009, all optional benefits were discontinued except Short Withdrawal Charge Option and Quarterly Value Death Benefit. In May 2011, a new version of Connections was launched. This version includes the Short Withdrawal Charge Option, No Withdrawal Charge Option, Quarterly Value Death Benefit, Income Protector and Investment Protector. Both versions of the Allianz Connections Base Contract provide a Traditional Death Benefit or the owner could instead select Quarterly Value Death Benefit for an additional M&E charge, which locked in the highest contract value from any quarterly anniversary. Both Contracts also allow the owner to select at issue for an additional M&E charge either: a) Short Withdrawal Charge Option that shortens the withdrawal charge period from sevenyears to fouryears, or b) No Withdrawal Charge Option that eliminates the withdrawal charge. The original Allianz Connections No Withdrawal Charge Option also required selection of a Target Date Benefit or a Lifetime Benefit. The new Allianz Connections No Withdrawal Charge Option and Quarterly Value Death Benefit also require selection of Income Protector or Investment Protector. The Target Date Benefits and Investment Protector provide a future guarantee of contract value. The Lifetime Benefits and Income Protector provide lifetime income and continued access to both Contract Value and a death benefit for a period of time, as opposed to Annuity Payments that provide higher periodic lifetime income payments but eliminate both contract value and death benefit. (Continued) 80 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 M&E and Rider Charges during the Accumulation Phase are as follows: Contract Annual Expenses Charges M&E Charges Base contract 1.15% Additional charges for optional benefits: Quarterly Value Death Benefit 0.30% Short Withdrawal Charge Option 0.45% No withdrawal Charge Option 0.60% Target Date 10 Benefit 0.55% Target Date Retirement Benefit 0.40% Lifetime Plus II Benefit and Lifetime Plus 10 Benefit (issued 1/26/2009 and after): Single Lifetime Plus Payments 0.95% Joint Lifetime Plus Payments 1.10% Lifetime Plus II Benefit and Lifetime Plus 10 Benefit (issued before 1/26/2009): Single Lifetime Plus Payments (1) 0.80% Joint Lifetime Plus Payments (2) 0.95% Rider Charges Income Protector: Single Lifetime Plus Payments 1.10% Joint Lifetime Plus Payments 1.25% Investment Protector 0.95% (1) On the Benefit Date the current M&E charge reduces to 0.70% (2) On the Benefit Date the current M&E charge reduces to 0.85% The M&E charge during the Annuity Phase if the owner takes variable annuity payments is 1.15%. The Allianz Retirement Pro can be summarized as follows: The Allianz Retirement Pro was launched in January 2011. The contract offers the Base Account which provides tax deferral and a larger selection of Investment Options and the Income Advantage Account for those who want a protected value than can be used for guaranteed lifetime withdrawals (Income Advantage Payments), and has a guaranteed death benefit (Income Advantage Death Benefit). There is no withdrawal charge for this contract. A Base Account fee applies if you allocate to the Base Account and is calculated and accrued on a daily basis, at an annualized rate of 0.30% of the Base Account Investment Options’ net asset value. An Income Advantage Account fee applies and is deducted from your Income Advantage Account Value during the Accumulation and Income Phase while your Income Advantage Account Value is positive. The fee is an annualized rate that is accrued on a daily basis as a percentage of the Benefit Base. The current fee is 1.00% for single Income Advantage Payments and 1.15% for joint Income Advantage Payments. Contract Based Expenses A contract maintenance charge is paid by the contract owner annually from each deferred annuity contract by liquidating accumulation units at the end of the contract year and at the time of full surrender. During the Annuity Phase, a portion of this charge is deducted from each annuity payment. The amount of the charge is $30 each year for Allianz ValuemarkII andIII, and Allianz ValuemarkIV contracts; $40 for Allianz Alterity, Allianz Charter, Allianz Dimensions, Allianz High Five, Allianz High Five Bonus, Allianz High Five L and Allianz Rewards contracts, $50 for Allianz CharterII, Allianz Elite, Allianz Connections and Allianz Vision contracts; and $75 for Allianz Retirement Pro. There is no separate maintenance charge for Allianz Custom Income and Allianz Valuemark Income contracts. The contract maintenance charge is not assessed if the Contract Value is at least $100,000 for Allianz Alterity, Allianz Charter, Allianz Elite, Allianz ValuemarkII and Allianz ValuemarkIII, Allianz Vision, Allianz Connections, and Allianz Retirement Pro contracts; $75,000 for Allianz Rewards, Allianz CharterII, Allianz High Five, Allianz High Five Bonus and Allianz High Five L contracts; and $50,000 for Allianz Dimensions and Allianz ValuemarkIV contracts. Contract maintenance charges paid by the owners during the years ended December31, 2011 and 2010, were $5,531,000 and $5,450,000, respectively. These charges are reflected in the Statements of Changes in Net Assets as contract maintenance charges. A rider charge is assessed during the Accumulation Phase for Allianz Vision contracts with Investment Protector or Income Protector, which were made available with the contract in August2009 and for Allianz Connections contracts, which were made available in May, 2011. Investment Protector is designed for persons who are concerned about market fluctuations and want the benefit of a level of protection for the principal invested regardless of how the market performs. The Investment Protector accomplishes this by periodically locking in a portion of any anniversary investment gains effective as of a future date. To realize this benefit, the owner must continue to hold the Contract until the future date. Income (Continued) 81 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Protector is designed for those who want both a guaranteed level of lifetime income (called Lifetime Plus Payments) that can begin shortly after selection of the benefit if certain age restrictions are met, and continued access to both contract value and a death benefit for a period of time. The rider charge is an annualized rate that is accrued on a daily basis as a percentage of the Target Value under Investment Protector, or as a percentage of the Benefit Base under Income Protector. The rider charge is calculated daily beginning on the day after the rider effective date. The rider charge is assessed quarterly and deducted for each quarter on the earlier of the following: at the end of the last business day immediately before the quarterly anniversary; or when the final rider charge is deducted. The rider charge reduces the contract value (and bonus value, if applicable), but not any of the guaranteed values under the optional benefits (for example, it does not reduce the Target Value or Benefit Base). For Allianz Vision, the charge deducted for Investment Protector was 0.80%. The current charge deducted for Investment Protector (as of May2010) is 0.90%. The current charge deducted for Income Protector is 1.05% for single Lifetime Plus Payments and 1.20% for joint Lifetime Plus Payments. For Allianz Connections, the current charge deducted for Investment Protector is 0.95%. The current charge deducted for Income Protector is 1.10% for single Lifetime Plus Payments and 1.25% for joint Lifetime Plus Payments. A withdrawal charge is deducted during the Accumulation Phase at the time of withdrawal on Allianz Alterity, Allianz CharterII, Allianz Dimensions, Allianz Elite, Allianz Connections, Allianz High Five, Allianz High Five Bonus, Allianz High Five L, Allianz Rewards, Allianz ValuemarkII, Allianz ValuemarkIII, Allianz ValuemarkIV, and Allianz Vision deferred annuity contracts. If the withdrawal is a partial withdrawal, the charge is deducted from the contract value. If the withdrawal is a full withdrawal, the charge is deducted from the amount withdrawn. The amount of the withdrawal charge is shown below. Allianz Alterity and Allianz Dimensions use the number of complete contract years since a purchase payment was received to determine the withdrawal charge percentage; all other products use the number of complete calendar years since a purchase payment was received. In certain states, the withdrawal charge may be different than what is indicated in the following table. Withdrawal charges are as follows: Complete Years Since Payment Allianz Alterity(1) Allianz Connections(2&7) Allianz High Five Allianz High Five Bonus(3) Allianz High Five L(4) Allianz Rewards(5) Allianz Vision(6,7) 0 7% 8.5% 8% 8.5% 8.5% 8.5% 8.5% 1 6% 8.5% 8% 8.5% 7.5% 8.5% 8.5% 2 5% 7.5% 7% 8.5% 5.5% 8.5% 7.5% 3 4% 6.5% 6% 8% 3% 8.5% 6.5% 4 3% 5% 5% 7% 0% 8% 5% 5 2% 4% 4% 6% 0% 7% 4% 6 0% 3% 3% 5% 0% 6% 3% 7 0% 0% 0% 4% 0% 5% 0% 8 0% 0% 0% 3% 0% 4% 0% 9 0% 0% 0% 0% 0% 3% 0% 10 + 0% 0% 0% 0% 0% 0% 0% This is the withdrawal charge for the Current Contract and the May 2003 Contract. The withdrawal charge for the Original Contract is six years, and the charge is 7.0%, 6.0%, 5.0%, 4.0%, 3.0%, and 0%. This is the withdrawal charge for the Base Contract. The withdrawal charge for the Contract with the Short Withdrawal Charge Option is 8.5%, 7.5%, 5.5%, 3.0%, and 0%. There is no withdrawal charge for a Contract with the No Withdrawal Charge Option. This is the withdrawal charge for the Current Contract. The withdrawal charge for the Original Contract and the May 2006 Contract is ten years and the charge is 8.5%, 8.5%, 8.5%, 8.5%, 8%, 7.0%, 6.0%, 5.0%, 4.0%, 3.0%, and 0%. This is the withdrawal charge for the May 2007 Contract. The withdrawal charge for the Original Contract is three years, and the charge is 8.0%, 7.0%, 5.0%, and 0%. In Connecticut and New Jersey, the withdrawal charge is 8.5%, 8.5%, 8.0%, 7.0%, 6.0%, 5.0%, 4.0%, 3.0%, 2.0%, 1.0%, and0.0% for the time periods referenced. (6)This is the withdrawal charge for the Base Contract. The withdrawal charge for the Contract with the Bonus Option in all states except Mississippi is 8.5%, 8.5%, 8.5%, 8.0%, 7.0%, 6.0%, 5.0%, 4.0%, 3.0%, and 0%. In Mississippi, the withdrawal charge for the Bonus Option Contract is 8.0%, 8.0%, 8.0%, 8.0%, 7.0%, 6.0%, 5.0%, 3.5%, 1.5% and 0% for the time periods referenced. The withdrawal charge for the Contract with the Short Withdrawal Charge Option is 8.5%, 7.5%, 5.5%, 3.0%, and 0%. There is no withdrawal charge for a Contract with the No Withdrawal Charge Option. In Mississippi, the withdrawal charge for the Base Contract is 8.5%, 7.5%, 6.5%, 5.5%, 5.0%, 4.0%, 3.0%, and 0% for the time periods referenced. Complete Years Since Payment Allianz Valuemark II Allianz Valuemark III Allianz Valuemark IV Allianz Elite(8) Allianz Charter II Allianz Dimensions Allianz Custom Income 0 5% 6% 6% 8.5% 8% 8% 8% 1 5% 5% 6% 8.5% 7% 7% 8% 2 4% 4% 6% 7.5% 0% 7% 7% 3 3% 3% 5% 6.5% 0% 6% 6% 4 1.5% 1.5% 4% 5% 0% 5% 5% 5 0% 0% 3% 4% 0% 4% 4% 6 0% 0% 2% 3% 0% 3% 3% 7 0% 0% 0% 0% 0% 0% 0% 8 0% 0% 0% 0% 0% 0% 0% 9 0% 0% 0% 0% 0% 0% 0% 10 + 0% 0% 0% 0% 0% 0% 0% This is the withdrawal charge for the Base Contract. The withdrawal charge for the Contract with the Short Withdrawal Charge Option is 8.5%, 7.5%, 5.5%, 3.0%, and 0%. Total withdrawal charges paid by owners during the years ended December 31, 2011 and 2010, were $24,409,010 and $25,236,693 respectively. (Continued) 82 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Allianz Dimensions, Allianz Valuemark IV, Allianz Elite, Allianz Alterity, Allianz High Five, Allianz Vision, and Allianz Connections all include a waiver of withdrawal charge benefit for nursing home confinement and/or diagnosis of a terminal illness. A free withdrawal privilege (or partial withdrawal privilege) is available that allows owners to withdraw a portion of their total purchase payments each year during the Accumulation Phase without incurring a withdrawal charge under the Allianz Valuemark II and III, Allianz Valuemark IV, Allianz Alterity, Allianz Rewards, Allianz High Five Bonus, Allianz High Five, Allianz High Five L, Allianz Dimensions, Allianz Elite, Allianz Vision, Allianz Connections, and Allianz Custom Income contracts that do not include the TIP. The amount that can be withdrawn differs between the contracts. For Allianz Valuemark II and III each year the owner can withdraw 15% of total purchase payments, less any previous withdrawals taken during the year that were not subject to a withdrawal charge. For Allianz Valuemark IV, each year the owner can withdraw 15% of the previous contract anniversaries contract value, less any previous withdrawals taken during the current year that were not subject to a withdrawal charge. For Allianz Dimensions, each year during the first five contract years the owner can withdraw up to 10% of total purchase payments, and the owner can withdraw up to 20% of total purchase payments each year after that. For Allianz Alterity, each year the owner can withdraw 12% of total purchase payments, less any previous withdrawals taken during the year that were not subject to a withdrawal charge. For Allianz Rewards and Allianz High Five Bonus, each year the owner can withdraw 10% of total purchase payments, not including any bonus, less any previous withdrawals taken during the year that were not subject to a withdrawal charge. For Allianz High Five and Allianz Vision, each year the owner can withdraw 12% of total purchase payments, less any amount previously withdrawn under the partial withdrawal privilege in the same year. For Allianz Elite, Allianz Custom Income, Allianz High Five L and Allianz Connections, each year the owner can withdraw 10% of total purchase payments, less any amount previously withdrawn under the partial withdrawal privilege in the same year. On Allianz Alterity and Allianz Rewards, under annuity options 2 or 4, partial liquidations of up to 75% of the total liquidation value (less any previously liquidated amounts) are available during the lifetime of the annuitant(s), while the number of variable traditional annuity payments made is less than the guaranteed number of payments selected. On Allianz High Five Original Contracts, Allianz Charter II and Allianz Dimensions, under annuity options 2 or 4, partial liquidations of up to 75% of the total liquidation value (less any previously liquidated amounts) are available once each year beginning five years after the income date during the lifetime of the annuitant(s), while the number of variable traditional annuity payments made is less than the guaranteed number of payments selected. On Allianz Valuemark Income Plus, under annuity options 2 or 4, partial liquidations of up to 75% of the total withdrawal value (less any previously liquidated amounts) are available once each year after the first contract year during the lifetime of the annuitant(s), while the number of variable traditional annuity payments made is less than the guaranteed number of payments selected. On Allianz Valuemark Income Plus under annuity option 6, owners may also take a liquidation once each year after the fist contract year of up to 100% of the total withdrawal value (less any previously liquidated amounts). The total liquidation value (or total withdrawal value) is equal to the present value of the remaining guaranteed variable traditional annuity payments, to the end of the guaranteed period, using the selected assumed investment rate as the interest rate for the present value calculation, less a commutation fee. Commutation fee during the Annuity Phase under annuity option 2, 4 or 6 are as follows: Complete Years Since Income Date Allianz Alterity Allianz Rewards Allianz High Five Original Contracts Allianz Charter II Allianz Dimensions Allianz Valuemark Income Plus 0 5% 7% N/A N/A N/A 5% 1 4% 6% N/A N/A N/A 5% 2 3% 5% N/A N/A N/A 4% 3 2% 4% N/A N/A N/A 3% 4 1% 3% N/A N/A N/A 2% 5 1% 2% 4% 4% 7% 1% 6 1% 1% 3% 3% 6% 1% 7 1% 1% 2% 2% 5% 1% 8 1% 1% 1% 1% 4% 1% 9 1% 1% 1% 1% 3% 1% 10 1% 1% 1% 1% 2% 1% 11+ 1% 1% 1% 1% 1% 1% On Allianz Alterity and Allianz High Five Original Contracts, a withdrawal charge is deducted for liquidations taken during the Annuity Phase under annuity option 6. 100% of the total liquidation value is available annually on Allianz Alterity and Allianz High Five Original Contracts and the withdrawal charge is based on the number of contract years since the payment was received. On Allianz Dimensions, a withdrawal charge is deducted for liquidations taken during the Annuity Phase under annuity option 6. 100% of the total liquidation value is available annually beginning on the fifth Contract Anniversary on Allianz Dimensions. Withdrawal charge during the Annuity Phase under annuity option 6 are as follows: Complete Years Since Payment/ Issue Date Allianz Alterity Allianz High Five Original Contracts Allianz Dimensions 0 7% 8% N/A 1 6% 8% N/A 2 5% 7% N/A 3 4% 6% N/A (Continued) 83 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Complete Years Since Payment/ Issue Date Allianz Alterity Allianz High Five Original Contracts Allianz Dimensions 4 3% 5% N/A 5 0% 4% 4% 6 0% 3% 3% 7+ 0% 0% 0% Currently, twelve free transfers are permitted each contract year. Thereafter, the fee is $25 per transfer for all products (or 2% of the amount transferred, if less, for Allianz ValuemarkII, Allianz ValuemarkIII, Allianz ValuemarkIV, and Allianz Charter). The follow transfers do not count against any free transfers allowed and are not subject to a transfer fee: dollar cost averaging transfers; flexible rebalancing transfers, GAV or GPV Transfers under any High Five Living Guarantees; or quarterly rebalancing transfers for Target Date Benefits, Lifetime Benefits, Investment Protector, Income Protector or Retirement Pro. Fees paid by the contract owners during the years ended December31, 2011 and 2010 , were $26,146 and $16,797, respectively. Net transfers (to)/from the general account during the years ended December31, 2011 and 2010, were $(258,738,000) and $(192,757,000), respectively. Allianz Dimensions has an optional Increased Annuity Payment Benefit that carries an additional charge per $100 of the basic annuity payment, depending on the annuitant’s age and gender; the maximum charge ranges from $0.95 to $9.97. Allianz Dimensions also offered optional Guaranteed Value Protection Benefits (GVPs), which provided either the Guaranteed Principal Protector Benefit or the Guaranteed Performance Accumulator Benefit. During the Accumulation Phase, the GVPs carry an additional charge based on the contract anniversary value that is deducted on the last day of each contract year. If the Dimensional Asset Allocation Model requirements are met, the GVP charge will not be more than 2% for the first ten contract years; otherwise, the GVP charge will not be more than 3% for the first ten contract years. On and after the tenth contract anniversary, the GVP charge can be increased to 5%. Premium taxes or other taxes payable to a state or other governmental entity may be assessed based on Purchase Payments or amounts applied to Annuity Payments. Allianz Life Insurance Company is responsible for paying these taxes. The Annuity Contract may indicate that the Company deducts this tax from the client’s Contract Value. Currently, the Company does not deduct this tax from the client contracts, although the Company reserves the right to do so in the future. A rescission is defined as a contract that is returned to the Company by the contract owner and canceled within the free-look period, which is generally 10days. 3.FEDERAL INCOME TAXES Operations of the Variable Account form a part of Allianz Life, which is taxed as a life insurance company under the Internal Revenue Code (theCode). Under current law, no federal income taxes are payable with respect to the Variable Account. Under the principles set forth in Internal Revenue Service Ruling81-225 and Section817(h) of the Code and regulations thereunder, the Company understands that it will be treated as owner of the assets invested in the Variable Account for federal income tax purposes, with the result that earnings and gains, if any, derived from those assets will not be included in an annuitant’s gross income until amounts are received pursuant to an annuity. (Continued) 84 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 4.PURCHASES AND SALES OF INVESTMENTS (IN THOUSANDS) The cost of purchases and proceeds from sales of investments for the year ended December 31, 2011, are as follows: Cost of Purchases Proceeds from Sales Alger American Capital Appreciation Portfolio Alger American LargeCap Growth Portfolio 77 Alger American MidCap Growth Portfolio 18 Alger American SmallCap Growth Portfolio 7 AZL Allianz AGIC Opportunity Fund AZL Balanced Index Strategy Fund AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Franklin Small Cap Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Growth Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL J.P.Morgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund 8 AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund BlackRock Global Allocations V.I. Fund Columbia Variable Portfolio – Select Smaller-Cap Value Fund Columbia Variable Portfolio – Seligman Global Technology Fund - Davis VA Financial Portfolio Davis VA Real Estate Portfolio 15 49 Davis VA Value Portfolio Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin Global Real Estate Securities Fund (Continued) 85 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Cost of Purchases Proceeds from Sales Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Rising Dividends Securities Fund Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund Invesco V.I. Capital Appreciation Fund 34 Invesco V.I. Core Equity Fund 25 Invesco V.I. International Growth Fund 20 Invesco Van Kampen LIT Capital Growth Portfolio 4 Invesco Van Kampen LIT Growth & Income Portfolio 4 Jennison Portfolio JPMIT International Equity Fund 3 53 JPMorgan Insurance Trust U.S. Equity Portfolio 4 92 Mutual Global Discovery Securities Fund Mutual Shares Securities Fund Oppenheimer Global Securities Fund/VA Oppenheimer High Income Fund/VA Oppenheimer Main Street Fund/VA PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Commodity RealReturn Strategy Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Seligman Small-Cap Value Portfolio SP International Growth Portfolio Templeton Foreign Securities Fund Templeton Global Bond Securities Fund Templeton Growth Securities Fund (Continued) 86 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 5.CONTRACT TRANSACTIONS – ALL PRODUCTS ACCUMULATION UNIT ACTIVITY (IN THOUSANDS) Transactions in units for each subaccount, excluding units for annuitized contracts, for the years ended December 31, 2011 and 2010, are as follows: Alger American Capital Appreciation Portfolio Alger American LargeCap Growth Portfolio Alger American MidCap Growth Portfolio Contract Transactions Purchase payments - 1 - Transfers between funds Surrenders and terminations Rescissions - Bonus - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions Alger American SmallCap Growth Portfolio AZL Allianz AGIC Growth Fund AZL Allianz AGIC Opportunity Fund Contract Transactions Purchase payments - - - 75 Transfers between funds - - Surrenders and terminations - Rescissions - Bonus - - - 1 1 2 Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - AZL Allianz Global Investors Select Fund AZL Balanced Index Strategy Fund AZL BlackRock Capital Appreciation Fund Contract Transactions Purchase payments - Transfers between funds - Surrenders and terminations - Rescissions - Bonus - 7 38 37 11 17 Contract Maintenance Charges - - Rider charge - Total Net Contract Transactions - 6 (Continued) 87 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis NY Venture Fund Contract Transactions Purchase payments Transfers between funds Surrenders and terminations Rescissions Bonus 8 8 2 3 4 13 Contract Maintenance Charges Rider charge Total Net Contract Transactions AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Franklin Small Cap Value Fund Contract Transactions Purchase payments Transfers between funds Surrenders and terminations Rescissions Bonus 5 4 6 9 3 7 Contract Maintenance Charges Rider charge Total Net Contract Transactions 32 AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund Contract Transactions Purchase payments Transfers between funds 8 Surrenders and terminations Rescissions Bonus 62 75 52 33 Contract Maintenance Charges - Rider charge Total Net Contract Transactions (Continued) 88 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 AZL Fusion Growth Fund AZL Fusion Moderate Fund AZL Gateway Fund Contract Transactions Purchase payments Transfers between funds Surrenders and terminations Rescissions Bonus 9 23 12 8 Contract Maintenance Charges - Rider charge Total Net Contract Transactions AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund Contract Transactions Purchase payments Transfers between funds Surrenders and terminations Rescissions Bonus 96 4 3 38 47 Contract Maintenance Charges Rider charge Total Net Contract Transactions AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL J.P.Morgan International Opportunities Fund Contract Transactions Purchase payments Transfers between funds Surrenders and terminations Rescissions Bonus 4 4 6 6 5 7 Contract Maintenance Charges Rider charge Total Net Contract Transactions (Continued) 89 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund Contract Transactions Purchase payments Transfers between funds Surrenders and terminations Rescissions Bonus 3 6 2 5 5 2 Contract Maintenance Charges Rider charge Total Net Contract Transactions AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund Contract Transactions Purchase payments Transfers between funds Surrenders and terminations Rescissions Bonus 5 6 8 10 Contract Maintenance Charges Rider charge Total Net Contract Transactions AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund AZL S&P 500 Index Fund Contract Transactions Purchase payments 22 - 21 - Transfers between funds - 3 - Surrenders and terminations - - - Rescissions - Bonus - 26 27 Contract Maintenance Charges - Rider charge - Total Net Contract Transactions 18 - 23 - (Continued) 90 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 AZL Schroder Emerging Markets Equity Fund CL 1 AZL Schroder Emerging Markets Equity Fund CL 2 AZL Small Cap Stock Index Fund Contract Transactions Purchase payments Transfers between funds Surrenders and terminations Rescissions - Bonus - - 8 13 9 10 Contract Maintenance Charges Rider charge - - Total Net Contract Transactions AZL Turner Quantitative Small Cap Growth Fund BlackRock Global Allocations V.I. Fund Columbia Variable Portfolio – Select Smaller-Cap Value Fund Contract Transactions Purchase payments 18 - Transfers between funds - Surrenders and terminations - Rescissions - - Bonus 2 1 - - Contract Maintenance Charges - Rider charge - - Total Net Contract Transactions - Columbia Variable Portfolio – Seligman Global Technology Fund Davis VA Financial Portfolio Davis VA Real Estate Portfolio Contract Transactions Purchase payments - - 63 - - Transfers between funds - - Surrenders and terminations Rescissions - Bonus - - 1 1 - - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions (Continued) 91 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Davis VA Value Portfolio Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Contract Transactions Purchase payments 4 35 - - Transfers between funds - - Surrenders and terminations - - Rescissions - Bonus - 1 8 - 21 - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - - Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Contract Transactions Purchase payments 21 25 Transfers between funds Surrenders and terminations Rescissions - - Bonus - 7 11 Contract Maintenance Charges Rider charge - Total Net Contract Transactions Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Rising Dividends Securities Fund Contract Transactions Purchase payments 24 39 91 Transfers between funds Surrenders and terminations Rescissions - Bonus 12 4 - 2 - - Contract Maintenance Charges Rider charge - Total Net Contract Transactions (Continued) 92 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Franklin Small Cap Value Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Contract Transactions Purchase payments 6 26 12 52 Transfers between funds Surrenders and terminations Rescissions - - Bonus - - - 1 6 10 Contract Maintenance Charges Rider charge - Total Net Contract Transactions Franklin U.S. Government Fund Franklin Zero Coupon Fund 2010 Invesco V.I. Capital Appreciation Fund Contract Transactions Purchase payments - 45 - - Transfers between funds - Surrenders and terminations - Rescissions - - - Bonus 6 16 - 1 - - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - Invesco V.I. Core Equity Fund Invesco V.I. International Growth Fund Invesco Van Kampen LIT Capital Growth Portfolio Contract Transactions Purchase payments - Transfers between funds Surrenders and terminations Rescissions - Bonus - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions (Continued) 93 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Invesco Van Kampen LIT Growth & Income Portfolio Jennison Portfolio JPMIT International Equity Fund Contract Transactions Purchase payments - - 2 2 - - Transfers between funds - Surrenders and terminations Rescissions - Bonus - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions JPMorgan Insurance Trust U.S. Equity Portfolio Mutual Global Discovery Securities Fund Mutual Shares Securities Fund Contract Transactions Purchase payments - - Transfers between funds Surrenders and terminations Rescissions - - Bonus - - 3 8 5 7 Contract Maintenance Charges - - Rider charge - - Total Net Contract Transactions OpCap Mid Cap Portfolio Oppenheimer Global Securities Fund/VA Oppenheimer High Income Fund/VA Contract Transactions Purchase payments - 2 35 8 14 Transfers between funds - Surrenders and terminations - Rescissions - Bonus - 4 - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - (Continued) 94 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Oppenheimer Main Street Fund/VA PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio Contract Transactions Purchase payments 9 62 53 Transfers between funds Surrenders and terminations Rescissions - Bonus - - 2 - 42 46 Contract Maintenance Charges - Rider charge - - - Total Net Contract Transactions PIMCO VIT Commodity RealReturn Strategy Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio Contract Transactions Purchase payments - Transfers between funds 45 - Surrenders and terminations - Rescissions - Bonus 8 10 23 36 10 - Contract Maintenance Charges - - Rider charge - Total Net Contract Transactions - PIMCO VIT Global Bond Portfolio PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio Contract Transactions Purchase payments Transfers between funds Surrenders and terminations Rescissions Bonus 7 18 59 54 30 28 Contract Maintenance Charges Rider charge Total Net Contract Transactions (Continued) 95 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Contract Transactions Purchase payments - Transfers between funds - Surrenders and terminations - Rescissions - Bonus 51 42 57 77 10 - Contract Maintenance Charges - - Rider charge - Total Net Contract Transactions - Seligman Small-Cap Value Portfolio SP International Growth Portfolio SP Strategic Partners Focused Growth Portfolio Contract Transactions Purchase payments 2 15 - 7 - 1 Transfers between funds - Surrenders and terminations - Rescissions - Bonus - Contract Maintenance Charges - Rider charge - Total Net Contract Transactions - Templeton Foreign Securities Fund Templeton Global Asset Allocation Fund Templeton Global Bond Securities Fund Contract Transactions Purchase payments 31 62 - 5 Transfers between funds - Surrenders and terminations - Rescissions - - - Bonus - 1 - - 20 16 Contract Maintenance Charges - - Rider charge - Total Net Contract Transactions - (Continued) 96 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 Templeton Growth Securities Fund Total All Funds Contract Transactions Purchase payments Transfers between funds Surrenders and terminations Rescissions Bonus 3 4 Contract Maintenance Charges Rider charge Total Net Contract Transactions (Continued) 97 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 6.FINANCIAL HIGHLIGHTS A summary of units outstanding (in thousands), unit values, net assets (in thousands), ratios, and total returns for variable annuity contracts for the years ended December 31, 2011, 2010, 2009, 2008 and 2007, is as follows: At December 31 For the years ended December 31 Units Outstanding**** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** Alger American Capital Appreciation Portfolio to 0.11% 1.15% to 2.55% -2.81% to -1.44% to 0.39% 1.15% to 2.55% 11.15% to 12.72% to 0.00% 1.15% to 2.55% 47.30% to 49.37% to 0.00% 1.15% to 2.55% -46.52% to -45.76% to 0.00% 1.15% to 2.55% 30.15% to 32.00% Alger American LargeCap Growth Portfolio to 1.00% 1.15% to 2.55% -2.85% to -1.48% to 0.73% 1.15% to 2.55% 10.53% to 12.09% to 0.67% 1.15% to 2.55% 43.86% to 45.88% to 0.22% 1.15% to 2.55% -47.51% to -46.77% to 0.35% 1.15% to 2.55% 16.91% to 18.57% Alger American MidCap Growth Portfolio to 0.34% 1.15% to 2.55% -10.58% to -9.32% to 0.00% 1.15% to 2.55% 16.38% to 18.02% to 0.00% 1.15% to 2.55% 47.88% to 49.97% to 0.17% 1.15% to 2.55% -59.41% to -58.83% to 0.00% 1.15% to 2.55% 28.23% to 30.05% Alger American SmallCap Growth Portfolio 45 to 0.00% 1.15% to 2.55% -5.61% to -4.29% 80 to 0.00% 1.15% to 2.55% 22.14% to 23.86% 88 to 0.00% 1.15% to 2.55% 41.84% to 43.84% 99 to 0.00% 1.15% to 2.55% -47.95% to -47.21% to 0.00% 1.15% to 2.55% 14.27% to 15.89% AZL Allianz AGIC Opportunity Fund to 0.00% 0.30% to 3.15% -14.27% to -11.80% to 0.00% 1.00% to 3.15% 15.10% to 17.60% to 0.00% 1.00% to 3.15% 53.20% to 56.53% to 0.00% 1.00% to 3.00% -48.72% to -47.68% to 0.00% 1.00% to 2.95% 5.70% to 7.80% AZL Balanced Index Strategy Fund to 0.76% 1.00% to 3.15% -0.76% to 1.39% to 0.00% 1.00% to 3.15% 7.07% to 9.40% to 0.00% 1.00% to 3.15% 0.87% to 1.28% AZL BlackRock Capital Appreciation Fund to 0.00% 0.30% to 3.15% -11.92% to -9.38% to 0.05% 1.00% to 3.15% 15.50% to 18.01% to 0.00% 1.00% to 3.15% 31.25% to 34.11% to 0.00% 1.00% to 3.00% -38.26% to -37.01% to 0.00% 1.00% to 2.95% 7.68% to 9.81% (Continued) 98 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding**** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** AZL Columbia Mid Cap Value Fund to 0.86% 0.30% to 3.15% -6.55% to -3.86% to 0.64% 1.00% to 3.15% 18.86% to 21.44% to 0.84% 1.00% to 3.15% 28.20% to 30.99% to 0.56% 1.00% to 3.00% -53.57% to -52.63% to 0.01% 1.00% to 2.95% 0.82% to 2.82% AZL Columbia Small Cap Value Fund to 0.73% 0.30% to 3.15% -9.11% to -6.49% to 0.33% 1.00% to 3.15% 22.02% to 24.68% to 0.28% 1.00% to 3.15% 20.83% to 23.45% to 0.60% 1.00% to 3.00% -34.10% to -32.77% to 0.25% 1.00% to 2.95% -10.92% to -9.16% AZL Davis NY Venture Fund to 0.85% 0.30% to 3.15% -7.16% to -4.49% to 2.39% 1.00% to 3.15% 8.57% to 10.93% to 0.79% 1.00% to 3.15% 27.74% to 30.52% to 0.94% 1.00% to 3.00% -42.26% to -41.10% to 0.44% 1.00% to 2.95% 1.11% to 3.11% AZL Dreyfus Equity Growth Fund to 0.31% 0.30% to 3.15% -6.19% to -3.48% to 0.42% 1.00% to 3.15% 19.11% to 21.70% to 0.51% 1.00% to 3.15% 30.58% to 33.42% to 0.29% 1.00% to 3.00% -43.36% to -42.21% to 0.06% 1.00% to 2.95% 5.57% to 7.67% AZL Eaton Vance Large Cap Value Fund to 0.93% 0.30% to 3.15% -7.41% to -4.74% to 1.09% 1.00% to 3.15% 6.42% to 8.73% to 3.12% 1.00% to 3.15% 22.61% to 25.27% to 2.04% 1.00% to 3.00% -38.08% to -36.82% to 1.45% 1.00% to 2.95% -5.08% to -3.20% AZL Franklin Small Cap Value Fund to 0.56% 0.30% to 3.15% -6.89% to -4.21% to 0.81% 1.00% to 3.15% 23.17% to 25.84% to 1.76% 1.00% to 3.15% 26.56% to 29.32% to 1.14% 1.00% to 3.00% -35.69% to -34.39% to 0.50% 1.00% to 2.95% -7.17% to -5.33% AZL Franklin Templeton Founding Strategy Plus Fund to 0.22% 0.30% to 3.15% -4.87% to -2.13% to 3.10% 1.15% to 3.15% 6.61% to 8.76% to 0.47% 1.15% to 3.15% 1.84% to 2.23% (Continued) 99 ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding**** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** AZL Fusion Balanced Fund to 2.47% 0.30% to 3.15% -3.97% to -1.20% to 2.79% 1.00% to 3.15% 7.63% to 9.97% to 2.03% 1.00% to 3.15% 22.78% to 25.45% to 2.37% 1.00% to 3.00% -29.59% to -28.17% to 1.37% 1.00% to 2.95% 3.98% to 6.04% AZL Fusion Conservative Fund to 1.75% 0.30% to 3.15% -2.47% to 0.34% to 0.00% 1.15% to 3.15% 7.52% to 9.70% to 2.27% 1.15% to 3.15% 1.21% to 1.59% AZL Fusion Growth Fund to 1.78% 0.30% to 3.15% -7.38% to -4.71% to 1.73% 1.00% to 3.15% 9.40% to 11.78% to 2.21% 1.00% to 3.15% 28.10% to 30.88% to 1.49% 1.00% to 3.00% -40.75% to -39.55% to 0.48% 1.00% to 2.95% 2.66% to 4.70% AZL Fusion Moderate Fund to 1.81% 0.30% to 3.15% -5.84% to -3.13% to 1.82% 1.00% to 3.15% 8.28% to 10.63% to 2.04% 1.00% to 3.15% 25.73% to 28.47% to 2.29% 1.00% to 3.00% -34.92% to -33.60% to 0.95% 1.00% to 2.95% 3.43% to 5.48% AZL Gateway Fund to 0.00% 0.00% to 3.15% -0.13% to 3.06% to 1.39% 1.15% to 3.15% -0.15% to 1.20% AZL Growth Index Strategy Fund to 0.56% 1.00% to 3.15% -3.08% to -0.98% to 0.00% 1.00% to 3.15% 9.90% to 12.29% to 0.00% 1.00% to 3.15% 1.39% to 1.80% AZL International Index Fund to 1.26% 0.00% to 3.15% -15.47% to -12.78% to 0.54% 1.00% to 3.15% 3.80% to 6.05% to 0.00% 1.00% to 3.15% -1.03% to -0.62% AZL Invesco Equity and Income Fund to 1.23% 0.30% to 3.15% -5.20% to -2.47% to 1.30% 1.00% to 3.15% 8.28% to 10.63% to 2.39% 1.00% to 3.15% 19.04% to 21.63% to 2.66% 1.00% to 3.00% -26.17% to -24.68% to 1.55% 1.00% to 2.95% 0.05% to 2.03% (Continued) ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding**** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** AZL Invesco Growth and Income Fund to 0.86% 0.30% to 3.15% -4.97% to -2.23% to 0.87% 1.00% to 3.15% 8.88% to 11.25% to 2.50% 1.00% to 3.15% 19.81% to 22.41% to 2.14% 1.00% to 3.00% -34.85% to -33.53% to 1.23% 1.00% to 2.95% -0.36% to 1.62% AZL Invesco International Equity Fund to 0.95% 0.30% to 3.15% -10.18% to -7.59% to 0.46% 1.00% to 3.15% 9.03% to 11.40% to 1.61% 1.00% to 3.15% 30.16% to 32.99% to 0.47% 1.00% to 3.00% -43.24% to -42.09% to 0.53% 1.00% to 2.95% 11.27% to 13.48% AZL J.P.Morgan International Opportunities Fund to 0.66% 0.30% to 3.15% -16.09% to -13.67% to 0.45% 1.00% to 3.15% 2.66% to 4.89% to 7.43% 1.00% to 3.15% 22.40% to 25.06% to 2.02% 1.00% to 3.00% -30.68% to -29.28% to 0.00% 1.00% to 2.95% 6.61% to 8.72% AZL JPMorgan U.S. Equity Fund to 0.69% 0.30% to 3.15% -5.22% to -2.49% to 0.57% 1.00% to 3.15% 9.46% to 11.84% to 0.34% 1.00% to 3.15% 29.57% to 32.38% to 1.00% 1.00% to 3.00% -40.50% to -39.29% to 0.53% 1.00% to 2.95% 0.76% to 2.76% AZL MFS Investors Trust Fund to 0.61% 0.30% to 3.15% -5.24% to -2.51% to 0.13% 1.00% to 3.15% 7.57% to 9.91% to 0.02% 1.00% to 3.15% 47.10% to 50.29% to 0.12% 1.00% to 3.00% -41.88% to -40.71% to 0.19% 1.00% to 2.95% 7.50% to 9.63% AZL Mid Cap Index Fund to 0.38% 0.00% to 3.15% -5.34% to -2.32% to 0.26% 1.00% to 3.15% 7.54% to 9.11% AZL Money Market Fund to 0.00% 0.00% to 3.15% -3.09% to 0.00% to 0.01% 1.00% to 3.15% -3.09% to -0.99% to 0.22% 1.00% to 3.15% -2.89% to -0.78% to 2.35% 1.00% to 3.00% -0.59% to 1.42% to 4.71% 1.00% to 2.95% 1.74% to 3.75% (Continued) ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding**** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** AZL Morgan Stanley Global Real Estate Fund to 3.04% 0.00% to 3.15% -12.73% to -9.94% to 1.80% 1.00% to 3.15% 17.11% to 19.66% to 1.37% 1.00% to 3.15% 35.84% to 38.80% to 1.84% 1.00% to 3.00% -47.44% to -46.37% to 0.49% 1.00% to 2.95% -11.35% to -9.59% AZL Morgan Stanley Mid Cap Growth fund to 0.35% 0.30% to 3.15% -9.46% to -6.85% to 0.00% 1.00% to 3.15% 28.39% to 31.18% to 0.00% 1.00% to 3.15% 52.77% to 56.10% to 0.30% 1.00% to 3.00% -50.04% to -49.03% to 0.03% 1.00% to 2.95% 18.62% to 20.97% AZL Russell 1000 Growth Index Fund 2011⁶ 18 to 0.61% 0.00% to 0.30% 1.61% to 1.92% AZL Russell 1000 Value Index Fund 2011⁶ 23 to 1.49% 0.00% to 0.30% -0.55% to -0.25% AZL S&P 500 Index Fund to 1.19% 1.00% to 3.15% -1.59% to 0.54% to 1.42% 1.00% to 3.15% 11.02% to 13.43% to 0.39% 1.00% to 3.15% 21.47% to 24.11% to 0.00% 1.00% to 3.00% -39.47% to -38.24% 2007¹ to 2.43% 1.00% to 2.95% -2.20% to -0.91% AZL Schroder Emerging Markets Equity Fund CL 1 to 0.96% 1.40% to 2.20% -18.89% to -18.24% to 0.77% 1.40% to 2.20% 10.16% to 11.04% to 0.35% 1.40% to 2.20% 68.70% to 70.06% to 0.03% 1.40% to 2.20% -52.87% to -52.49% 2007¹ 24 to 0.00% 1.40% to 2.20% 20.41% to 21.05% AZL Schroder Emerging Markets Equity Fund CL 2 to 0.68% 0.00% to 3.15% -19.83% to -17.27% to 0.55% 1.00% to 3.15% 8.92% to 11.28% to 0.20% 1.00% to 3.15% 66.45% to 70.07% to 0.16% 1.00% to 3.00% -53.31% to -52.37% to 0.01% 1.00% to 2.95% 15.62% to 29.01% AZL Small Cap Stock Index Fund to 0.53% 0.00% to 3.15% -2.81% to 0.29% to 0.59% 1.00% to 3.15% 21.60% to 24.24% to 0.00% 1.00% to 3.15% 20.97% to 23.60% to 1.30% 1.00% to 3.00% -32.99% to -31.63% 2007¹ to 1.09% 1.00% to 2.95% -7.67% to -6.45% (Continued) ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding**** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** AZL Turner Quantitative Small Cap Growth Fund to 0.04% 0.30% to 3.15% -8.32% to -5.68% to 0.00% 1.00% to 3.15% 24.84% to 27.55% to 0.00% 1.00% to 3.15% 27.32% to 30.09% to 0.00% 1.00% to 3.00% -45.03% to -43.91% to 0.00% 1.00% to 2.95% 2.97% to 5.01% BlackRock Global Allocations V.I. Fund to 2.73% 0.00% to 3.15% -6.62% to -3.64% to 1.47% 1.15% to 3.15% 6.36% to 8.51% to 2.48% 1.15% to 3.15% 17.17% to 19.53% 2008² to 5.77% 1.15% to 3.00% -21.81% to -20.83% Columbia Variable Portfolio – Select Smaller-Cap Value Fund to 0.00% 1.15% to 2.70% -13.97% to -12.89% Columbia Variable Portfolio – Seligman Global Technology Fund to 0.00% 1.15% to 2.55% -8.12% to -6.83% to 0.00% 1.15% to 2.55% 12.61% to 14.20% to 0.00% 1.15% to 2.55% 58.29% to 60.52% to 0.00% 1.15% to 2.55% -41.76% to -40.93% to 0.00% 1.15% to 2.55% 12.52% to 14.12% Davis VA Financial Portfolio to 1.20% 1.00% to 3.15% -10.81% to -8.87% to 0.80% 1.00% to 3.15% 7.65% to 9.99% to 0.86% 1.00% to 3.15% 36.80% to 39.77% to 0.00% 1.00% to 3.00% -47.95% to -46.90% to 0.97% 1.00% to 2.95% -8.79% to -6.99% Davis VA Real Estate Portfolio 28 to 1.31% 1.15% to 2.55% 6.16% to 7.65% 30 to 1.97% 1.15% to 2.55% 16.68% to 18.33% 32 to 2.77% 1.15% to 2.55% 28.41% to 30.22% 45 to 1.66% 1.15% to 2.55% -48.25% to -47.52% 55 to 3.41% 1.15% to 2.55% -17.62% to -16.45% Davis VA Value Portfolio to 0.80% 1.15% to 2.70% -6.72% to -5.27% to 1.26% 1.15% to 2.70% 9.76% to 11.48% to 0.86% 1.15% to 2.70% 27.66% to 29.66% to 0.84% 1.15% to 2.70% -41.92% to -41.01% to 1.04% 1.15% to 2.70% 1.84% to 3.43% (Continued) ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding**** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** Fidelity VIP FundsManager 50% Portfolio 2011⁶ to 4.27% 1.15% to 3.15% -3.75% to -1.81% Fidelity VIP FundsManager 60% Portfolio 2011⁶ to 3.38% 1.15% to 3.15% -5.21% to -3.30% Franklin Global Real Estate Securities Fund to 7.83% 1.15% to 2.70% -8.16% to -6.73% to 2.90% 1.15% to 2.70% 17.75% to 19.59% to 12.82% 1.15% to 2.70% 15.91% to 17.75% to 1.18% 1.15% to 2.70% -43.93% to -43.03% to 2.40% 1.15% to 2.70% -22.98% to -21.76% Franklin Growth and Income Securities Fund to 3.85% 1.00% to 2.70% -0.31% to 1.39% to 3.75% 1.00% to 2.70% 13.57% to 15.52% to 5.10% 1.00% to 2.70% 23.18% to 25.30% to 3.47% 1.00% to 2.70% -36.88% to -35.79% to 2.39% 1.00% to 2.70% -6.29% to -4.67% Franklin High Income Securities Fund to 6.48% 0.00% to 3.15% 1.33% to 4.56% to 6.24% 1.00% to 3.15% 9.75% to 12.13% to 6.80% 1.00% to 3.15% 38.27% to 41.28% to 10.38% 1.00% to 3.00% -25.65% to -24.14% to 6.81% 1.00% to 2.95% -0.19% to 1.69% Franklin Income Securities Fund to 5.79% 0.30% to 3.15% -0.78% to 2.08% to 6.62% 1.00% to 3.15% 9.18% to 11.55% to 8.18% 1.00% to 3.15% 31.39% to 34.25% to 5.67% 1.00% to 3.00% -31.74% to -30.36% to 3.51% 1.00% to 2.95% 0.83% to 2.72% Franklin Large Cap Growth Securities Fund to 0.76% 1.00% to 2.70% -4.12% to -2.48% to 0.91% 1.00% to 2.70% 8.62% to 10.48% to 1.51% 1.00% to 2.70% 26.28% to 28.44% to 1.42% 1.00% to 2.70% -36.28% to -35.18% to 0.81% 1.00% to 2.70% 3.39% to 5.17% Franklin Rising Dividends Securities Fund to 1.60% 1.15% to 2.70% 3.18% to 4.82% to 1.68% 1.15% to 2.70% 17.43% to 19.26% to 1.59% 1.15% to 2.70% 14.22% to 16.04% to 1.97% 1.15% to 2.70% -29.05% to -27.93% to 2.48% 1.15% to 2.70% -5.29% to -3.78% (Continued) ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding**** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** Franklin Small Cap Value Securities Fund to 0.73% 1.15% to 2.70% -6.32% to -4.86% to 0.78% 1.15% to 2.70% 24.81% to 26.76% to 1.71% 1.15% to 2.70% 25.72% to 27.74% to 1.22% 1.15% to 2.70% -34.81% to -33.78% to 0.70% 1.15% to 2.70% -4.99% to -3.50% Franklin Small-Mid Cap Growth Securities Fund to 0.00% 1.15% to 2.70% -7.36% to -5.92% to 0.00% 1.15% to 2.70% 24.22% to 26.16% to 0.00% 1.15% to 2.70% 39.75% to 41.95% to 0.00% 1.15% to 2.70% -44.03% to -43.15% to 0.00% 1.15% to 2.70% 8.26% to 9.96% Franklin Templeton VIP Founding Funds Allocation Fund to 0.02% 0.30% to 3.15% -4.59% to -1.84% to 2.15% 1.00% to 3.15% 6.83% to 9.16% to 2.69% 1.00% to 3.15% 26.21% to 28.95% to 3.51% 1.00% to 3.00% -37.77% to -36.51% 2007¹ to 0.00% 1.00% to 2.95% -8.25% to -7.36% Franklin U.S. Government Fund to 3.14% 0.00% to 3.15% 2.41% to 5.68% to 3.36% 1.00% to 3.15% 2.02% to 4.24% to 3.84% 1.00% to 3.15% -0.10% to 2.07% to 4.83% 1.00% to 3.00% 4.40% to 6.52% to 4.94% 1.00% to 2.95% 2.32% to 5.54% Invesco V.I. Capital Appreciation Fund to 0.14% 1.15% to 2.55% -10.22% to -8.96% to 0.74% 1.15% to 2.55% 12.58% to 14.17% to 0.62% 1.15% to 2.55% 18.03% to 19.69% to 0.00% 1.15% to 2.55% -43.94% to -43.15% to 0.00% 1.15% to 2.55% 9.18% to 10.73% Invesco V.I. Core Equity Fund to 0.91% 1.15% to 2.55% -2.57% to -1.20% to 0.97% 1.15% to 2.55% 6.80% to 8.30% to 1.79% 1.15% to 2.55% 25.07% to 26.83% to 2.01% 1.15% to 2.55% -31.90% to -30.94% to 1.02% 1.15% to 2.55% 5.38% to 6.87% Invesco V.I. International Growth Fund 57 to 2.03% 1.15% to 2.55% -9.08% to -7.80% to 2.29% 1.15% to 2.55% 10.02% to 11.57% to 1.48% 1.15% to 2.55% 31.84% to 33.70% to 0.54% 1.15% to 2.55% -41.88% to -41.06% to 0.37% 1.15% to 2.55% 11.82% to 13.40% (Continued) ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding**** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** Invesco Van Kampen LIT Capital Growth Portfolio to 0.00% 1.15% to 2.55% -8.74% to -7.46% to 0.00% 1.15% to 2.55% 16.55% to 18.20% to 0.00% 1.15% to 2.55% 61.47% to 63.75% to 0.19% 1.15% to 2.55% -50.40% to -49.70% to 0.00% 1.15% to 2.55% 13.69% to 15.30% Invesco Van Kampen LIT Growth & Income Portfolio 16 to 1.11% 1.15% to 2.55% -4.47% to -3.13% 26 to 0.00% 1.15% to 2.55% 9.68% to 11.23% 31 to 3.84% 1.15% to 2.55% 21.24% to 22.94% 55 to 2.10% 1.15% to 2.55% -33.75% to -32.81% 59 to 1.66% 1.15% to 2.55% 0.20% to 1.62% Jennison Portfolio to 0.00% 1.15% to 2.70% -2.74% to -1.23% to 0.02% 1.15% to 2.70% 5.74% to 6.85% JPMIT International Equity Fund 10 to 1.98% 1.15% to 2.55% -13.67% to -12.46% 13 to 0.00% 1.15% to 2.55% 4.46% to 5.93% 2009³ 16 to 1.44% 1.15% to 2.55% 38.22% to 39.56% JPMorgan Insurance Trust U.S. Equity Portfolio 14 to 1.35% 1.15% to 2.55% -4.33% to -2.99% 20 to 0.93% 1.15% to 2.55% 10.72% to 12.28% 2009³ 26 to 0.00% 1.15% to 2.55% 31.47% to 32.74% Mutual Shares Securities Fund to 2.31% 0.30% to 3.15% -4.10% to -1.34% to 1.59% 1.00% to 3.15% 7.75% to 10.09% to 1.96% 1.00% to 3.15% 22.14% to 24.79% to 3.06% 1.00% to 3.00% -38.97% to -37.74% to 1.51% 1.00% to 2.95% 0.45% to 2.44% Oppenheimer Global Securities Fund/VA to 1.34% 1.15% to 2.70% -10.73% to -9.34% to 1.48% 1.15% to 2.70% 12.87% to 14.64% to 2.28% 1.15% to 2.70% 36.05% to 38.17% to 1.69% 1.15% to 2.70% -41.79% to -40.87% to 1.40% 1.15% to 2.70% 3.47% to 5.10% Oppenheimer High Income Fund/VA to 12.52% 1.15% to 2.70% -4.93% to -3.45% to 4.14% 1.15% to 2.70% 11.75% to 13.50% to 0.00% 1.15% to 2.70% 21.98% to 23.88% to 7.21% 1.15% to 2.70% -79.24% to -78.92% to 7.52% 1.15% to 2.70% -2.78% to -1.25% (Continued) ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding**** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** Oppenheimer Main Street Fund/VA to 0.89% 1.15% to 2.70% -2.67% to -1.15% to 1.13% 1.15% to 2.70% 13.01% to 14.78% to 1.94% 1.15% to 2.70% 24.87% to 26.82% to 1.63% 1.15% to 2.70% -40.11% to -39.17% to 1.04% 1.15% to 2.70% 1.63% to 3.22% PIMCO EqS Pathfinder Portfolio to 0.15% 0.30% to 3.00% -7.53% to -5.00% to 0.00% 1.00% to 3.00% 3.00% to 4.39% PIMCO VIT All Asset Portfolio to 7.33% 0.30% to 3.15% -1.20% to 1.65% to 7.88% 1.00% to 3.15% 9.58% to 11.97% to 7.75% 1.00% to 3.15% 17.80% to 20.36% to 5.55% 1.00% to 3.00% -18.34% to -16.68% to 7.29% 1.00% to 2.95% 5.27% to 7.24% PIMCO VIT Commodity RealReturn Strategy Portfolio to 14.18% 0.00% to 3.15% -10.42% to -7.56% to 15.19% 1.00% to 3.15% 20.66% to 23.28% to 6.22% 1.00% to 3.15% 37.14% to 40.12% to 4.50% 1.00% to 3.00% -45.46% to -44.35% to 4.81% 1.00% to 2.95% 19.64% to 22.01% PIMCO VIT Emerging Markets Bond Portfolio to 5.33% 0.00% to 3.15% 3.04% to 6.32% to 4.84% 1.00% to 3.15% 8.69% to 11.05% to 5.87% 1.00% to 3.15% 26.54% to 29.29% to 6.48% 1.00% to 3.00% -17.13% to -15.45% to 5.82% 1.00% to 2.95% 2.73% to 4.76% PIMCO VIT Global Advantage Strategy Bond Portfolio 2011⁸ to 0.67% 1.15% to 3.15% -2.98% to -1.69% PIMCO VIT Global Bond Portfolio to 2.55% 0.00% to 3.15% 4.25% to 7.56% to 2.72% 1.00% to 3.15% 8.20% to 10.55% to 3.13% 1.00% to 3.15% 13.24% to 15.70% to 3.31% 1.00% to 3.00% -3.78% to -1.84% to 3.33% 1.00% to 2.95% 6.54% to 8.65% PIMCO VIT Global Multi-Asset Portfolio to 1.91% 0.00% to 3.15% -4.77% to -1.73% to 4.74% 1.15% to 3.15% 7.90% to 10.08% to 1.05% 1.15% to 3.15% 0.37% to 0.75% (Continued) ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding**** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** PIMCO VIT High Yield Portfolio to 6.97% 0.00% to 3.15% 0.16% to 3.36% to 7.24% 1.00% to 3.15% 10.95% to 13.36% to 8.66% 1.00% to 3.15% 36.08% to 39.04% to 7.78% 1.00% to 3.00% -25.81% to -24.30% to 7.03% 1.00% to 2.95% 0.59% to 2.48% PIMCO VIT Real Return Portfolio to 2.04% 0.00% to 3.15% 8.22% to 11.67% to 1.43% 1.00% to 3.15% 4.76% to 7.03% to 3.10% 1.00% to 3.15% 14.72% to 17.22% to 3.53% 1.00% to 3.00% -9.81% to -7.98% to 4.72% 1.00% to 2.95% 7.43% to 9.56% PIMCO VIT Total Return Portfolio to 2.63% 0.00% to 3.15% 0.41% to 3.61% to 2.41% 1.00% to 3.15% 4.76% to 7.04% to 5.15% 1.00% to 3.15% 10.53% to 12.94% to 4.47% 1.00% to 3.00% 1.70% to 3.76% to 4.85% 1.00% to 2.95% 5.69% to 7.67% PIMCO VIT Unconstrained Bond Portfolio 2011⁸ to 0.99% 0.00% to 3.15% -3.10% to -1.05% SP International Growth Portfolio to 0.45% 1.15% to 2.70% -17.57% to -16.28% to 1.21% 1.15% to 2.70% 10.78% to 12.51% to 1.31% 1.15% to 2.70% 32.80% to 34.88% to 1.45% 1.15% to 2.70% -51.81% to -51.05% to 0.45% 1.15% to 2.70% 15.93% to 17.76% Templeton Foreign Securities Fund to 1.86% 1.00% to 2.70% -13.01% to -11.52% to 2.00% 1.00% to 2.70% 5.52% to 7.33% to 3.62% 1.00% to 2.70% 33.39% to 35.68% to 2.58% 1.00% to 2.70% -41.97% to -40.97% to 2.13% 1.00% to 2.70% 12.36% to 14.30% Templeton Global Bond Securities Fund to 5.44% 0.00% to 3.15% -3.94% to -0.87% to 1.37% 1.00% to 3.15% 10.90% to 13.31% to 13.84% 1.00% to 3.15% 15.00% to 17.50% to 3.84% 1.00% to 3.00% 3.06% to 5.15% to 1.99% 1.00% to 2.95% 7.83% to 9.96% (Continued) ALLIANZ LIFE VARIABLE ACCOUNT B OF ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA Notes to the Financial Statements December 31, 2011 At December 31 For the years ended December 31 Units Outstanding**** Unit Fair Value lowest to highest Net Assets **** Investment Income Ratio* Expense Ratio lowest to highest** Total Return lowest to highest*** Templeton Growth Securities Fund to 1.43% 0.30% to 3.15% -9.85% to -7.25% to 1.42% 1.00% to 3.15% 4.06% to 6.32% to 3.28% 1.00% to 3.15% 27.04% to 29.80% to 1.93% 1.00% to 3.00% -44.03% to -42.90% to 1.41% 1.00% to 2.95% -0.64% to 1.32% * These amounts represent the dividends, excluding distributions of capital gains, received by the sub-account from the underlying mutual fund, net of management fees assessed by the fund manager, divided by the average net assets. These ratios exclude those expenses, such as M&E and administrative charges that result in direct reductions in the unit values. The recognition of investment income by the subaccount is affected by the timing of the declaration of dividends by the underlying fund in which the subaccounts invest. Net investment income ratios may be calculated by applying applicable expense ratios. ** These ratios represent the annualized contract expenses of the separate account, consisting primarily of mortality and expense risk and administrative charges, for each period indicated. The ratios include only those expenses that result in a direct reduction to unit values. Charges made directly to contract owner accounts through the redemption of units such as the contract maintenance charges and rider charges for the optional benefits Investment Protector and Income Protector, the account fee for the Income Advantage Account, and expenses of the underlying funds are excluded. Rider charges and account fees are calculated daily beginning on the day after the rider/account effective date, and deducted for each quarter on the earlier of the following: at the end of the Business Day immediately before the Quarterly Anniversary, or when the final rider charge is deducted. The rider charges for the optional benefits Investment Protector and Income Protector range between 0.90% and 1.20% and are excluded from the expense ratio. The account fees for Income Advantage Account are 1.00% for Single Income Advantage Payments and 1.15% for Joint Income Advantage Payments and are excluded from the expense ratio. Please refer to footnote 2 for further details related to these rider charges. Mortality and expense risk and administrative charges for all funds in annuitized contracts are set at 1.40% and are excluded from the expense ratio. *** These amounts represent the total return for the periods indicated, including changes in the value of the underlying fund, and reflect contract expenses of the Variable Account. The total return does not include any expenses assessed through the redemption of units.Inclusion of these expenses in the calculation would result in a reduction in the total return presented. Investment options with a date notation indicate the effective date of that investment option in the Variable Account. The total return is calculated for the period indicated or from the effective date through the end of the reporting period.As the total return is presented as a range of minimum to maximum values. Based on the product grouping representing the minimum and maximum expense ratio amounts, some individual contract returns are not within the ranges presented and is not annualized. **** Units Outstanding excludes units for annuitized contracts and Seed Shares.Total Net Assets includes the net assets of the annuitized contracts and Seed Shares.Total net assets of annuitized contracts at December 31, 2011, 2010, 2009, 2008, and 2007 are $6,117, $7,533,$7,434,$6,151, and $9,218, respectively. 1.Period from May 1, 2007 (fund commencement) to December 31, 2007 2.Period from May 1, 2008 (fund commencement) to December 31, 2008 3.Period from April 23, 2009 (fund commencement) to December 31, 2009 4.Period from October 23, 2009 (fund commencement) to December 31, 2009 5.Period from April 30, 2010 (fund commencement) to December 31, 2010 6.Period from January 21, 2011 (fund commencement) to December 31, 2011 7.Period from March 11, 2011 (fund commencement) to December 31, 2011 8.Period from May 2, 2011 (fund commencement) to December 31, 2011 7.SUBSEQUENT EVENTS The Company has evaluated subsequent events through the date the financial statements were issued. No material subsequent events have occurred since December 31, 2011, that requires adjustment to the financial statements. In January 2012, Allianz Life provided $30,000,000 seed capital for the establishment of new funds as investment options of the Variable Account.
